Exhibit 10.4

 

OUTSOURCING SERVICES AGREEMENT

 

by and between

 

BOISE CASCADE, L.L.C.,

 

and

 

BOISE PAPER HOLDINGS, L.L.C.

 

February 22, 2008

 

--------------------------------------------------------------------------------


 

Outsourcing Services Agreement

 

This Outsourcing Services Agreement is made and entered into, as of February 22,
2008 (the “Execution Date”), by and between Boise Cascade, LLC, a Delaware
limited liability company (“Boise  Cascade”), and Boise Paper Holdings, L.L.C.,
a Delaware limited liability company (“Boise Paper”), (each, a “Party,” and
collectively, the “Parties”).

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement, by and among
Boise Cascade and certain of its Affiliates and Aldabra 2 Acquisition Corp.
(“Aldabra”) and certain of its Affiliates, dated September 7, 2007 (as the same
has been and may be amended, modified, supplemented or waived from time to time,
the “Purchase Agreement”), Boise Cascade is selling its paper, packaging and
newsprint and transportation businesses and most of its corporate staff
operations to Boise Paper by means of (i) a contribution and transfer of (x) the
stock of its paper, newsprint and packaging and transportation subsidiaries and
(y) certain additional assets and personnel involved in its paper, newsprint and
packaging, and transportation businesses and its staff operations to Boise Paper
and (ii) a sale of the entire equity interest in Boise Paper to a wholly owned
subsidiary of Aldabra; and

 

WHEREAS, Boise Cascade and Boise Paper have agreed in the Purchase Agreement to
cause the parties and their Affiliates to provide corporate staff services to
each other on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the Parties agree as follows.

 

1.             Defined Terms.

 

All definitions contained in Appendix 1 shall apply throughout this Agreement
and each appendix, schedule, exhibit, and other attachment made a part hereof
and any Statement of Work entered into pursuant hereto unless, in respect of a
Statement of Work, its terms provide a different definition of a term to be used
solely in respect of that Statement of Work.

 

2.             Services; Statements of Work.

 

The Services to be provided by the parties to each other shall be as set forth
in the Statements of Work provided for below

 

2.1.         Statements of Work.

 


2.1.1.      INITIAL STATEMENTS OF WORK.  CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT, THE PARTIES ARE ENTERING INTO STATEMENTS OF WORK WHICH DESCRIBE
CERTAIN CORPORATE STAFF SERVICES TO BE PROVIDED DURING THE TERM OF THIS
AGREEMENT, COPIES OF WHICH ARE ATTACHED AS APPENDIX 2.  EACH STATEMENT OF WORK
IDENTIFIES ONE PARTY AS A SERVICE PROVIDER AND THE OTHER PARTY AS A SERVICES
RECIPIENT IN RESPECT OF THE SERVICES TO BE PROVIDED PURSUANT TO SUCH STATEMENT
OF WORK, DESCRIBES THE SERVICES TO BE PROVIDED THEREUNDER, AND THE COMPENSATION
TO BE PAID THEREFOR, AND CERTAIN ADDITIONAL INFORMATION CALLED FOR IN THIS
AGREEMENT.


 


2.1.2.      SUBSEQUENT STATEMENTS OF WORK.  THE PARTIES MAY, BUT SHALL NOT BE
REQUIRED TO, FROM TIME TO TIME DURING THE TERM HEREOF, ENTER INTO ONE OR MORE
ADDITIONAL STATEMENTS OF WORK THAT PROVIDE FOR THE PROVISION BY ONE PARTY TO THE
OTHER OF ADDITIONAL SERVICES NOT PROVIDED FOR IN ANY OTHER STATEMENT OF WORK
THEN IN EFFECT.  ANY SUBSEQUENT STATEMENT OF WORK SHALL BE SUBSTANTIALLY IN THE
FORM OF THE STATEMENTS OF WORK ATTACHED AS APPENDIX 2 AND SHALL BE SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF EACH PARTY.  EACH STATEMENT OF WORK SHALL BECOME
EFFECTIVE ON THE DATE SPECIFIED IN THE STATEMENT OF


 

--------------------------------------------------------------------------------



 


WORK AND CONTINUE IN EFFECT UNTIL THE EXPIRATION DATE SPECIFIED IN THE STATEMENT
OF WORK, BUT NOT LONGER THAN THE THEN REMAINING TERM OF THIS AGREEMENT.


 

2.2.         Services to and by Affiliates.  Services to be provided hereunder
shall be provided to the Party designated in the Statement of Work as the
Services Recipient and to all of its Affiliates unless the Statement of Work
provides a narrower definition of Services Recipient.  A Service Provider may
provide Services hereunder directly or through one or more of its Affiliates and
provision of Services by an Affiliate of a Service Provider shall satisfy the
obligations of the Service Provider hereunder; provided that, if a Service
Provider elects to have Services provided hereunder through one or more of its
Affiliates, the Service Provider shall remain as fully liable for the provision
of such Services as though it had provided them directly.

 

2.3.         Order of Precedence.  In the event of any conflict between the
terms of this Agreement and a Statement of Work, the terms of this Agreement
shall control unless the Statement of Work contains a provision expressly
identifying any provision of this Agreement which the parties intend to be
superseded by the terms of such Statement of Work, expressing their intent to so
modify such provision for purposes of such Statement of Work, setting out the
scope of the modification, and acknowledging that such modification is limited
in its effect solely to the Statement of Work in which it is contained.  In such
event the Statement of Work shall be signed by the Relationship Manager of each
Party.

 

2.4.         Services Inclusive.  The descriptions of Services contained in the
Statements of Work are intended by the parties to be descriptive and not
exhaustive.  To this end, the Services provided pursuant to this Agreement shall
include performance of: (i) the functions and activities specifically described
in the relevant Statement of Work; (ii) all ancillary functions and activities
related thereto that, even though not specifically identified in the relevant
statement of Work, were being performed by Boise Cascade’s relevant staff
function in connection with the Services more particularly described in the
Statement of Work prior to the Execution Date; and (iii) additional Services
relating to the Services described in such Statement of Work that become
necessary for the Service Provider to ensure that it delivers the relevant
service in compliance with Law or that become necessary to the Services
Recipient to ensure that it carries out the business functions affected by such
Service in compliance with Law, including in each case any new or changed Laws
applicable to the activities involved.

 

2.5.         Absolute Obligation.  Subject to Sections 22.5, and 25.2 hereof, a
Service Provider’s obligation to provide the Services required by this Agreement
shall be absolute and unconditional and Service Provider may not suspend
provision of the Services in the event of a Dispute (including a dispute over
payment).

 

3.             Term of the Agreement.  Subject to the provisions of any
Section hereof permitting early termination of this Agreement, the “Initial
Term” of this Agreement shall commence as of the Execution Date and end on the
third anniversary of the Execution Date.  Thereafter. this Agreement shall
continue for successive renewal terms of one year each (each such one-year term,
a “Renewal Term”) beginning on the date of the expiration of the Initial Term or
the immediately preceding Renewal Term and concluding on the first anniversary
of the expiration of such Initial Term or Renewal Term, unless either party
shall have given written notice of non-renewal to the other Party not less than
364 days prior to the end of the Initial Term or the Renewal Term then in
effect.  When used herein, the “Term” of this Agreement shall be the Initial
Term and each Renewal Term; provided that the “Term” of this Agreement shall
terminate on any earlier termination of this Agreement in accordance with its
terms.  No expiration or termination of the Term shall release any party from
liability for breach of this Agreement arising prior to such expiration or
termination.  Absent a provision to the contrary in any Statement of Work, and
subject to the provisions of any Section hereof permitting early termination of
this Agreement or any

 

2

--------------------------------------------------------------------------------


 

Statement of Work, the term of each Statement of Work shall commence on the date
of its execution by the parties and end on the termination of this Agreement.

 

4.             Service Provider’s Commitments

 

4.1.         Personnel and Facilities.  Except as otherwise expressly provided
in this Agreement or a Statement of Work, Service Provider shall be responsible
during the Term for providing all facilities, personnel, and other resources
necessary for Service Provider’s provision of the Services, and all costs and
expenses associated therewith.  If provision of any Services to Services
Recipient at the level and quality required hereby while simultaneously
providing the same or similar Services to the Service Provider’s own operations
requires an expansion of Service Provider’s staff providing such Service,
Service Provider shall promptly engage such additional Personnel as may be
necessary to satisfy its and Services Recipient’s combined requirements.  Each
Party shall make all capital investments in equipment or other assets necessary
to deliver or utilize Services provided for hereby or as may be necessary to
maintain the quality of the Services in accordance with the Performance
Requirements.  All such capital expenditures shall be made at Service Provider’s
sole expense and all equipment and other assets with respect to which such
capital expenditures are made shall be owned exclusively by the Service Provider
notwithstanding any provision herein for recovery of all or any portion of the
Service Provider’s depreciation expense in respect of such equipment from
Services Recipient; provided that if a capital expenditure is required solely to
respond to a request for specific incremental services by a Services Recipient,
such expenditure shall be made by the Services Recipient and the equipment or
other asset with respect to which such capital expenditures are made shall be
exclusively owned by Services Recipient, but Service Provider shall operate such
capital item as necessary to provide services hereunder.

 

4.2.         Improvements and New Technology.  If requested by Services
Recipient, or where it is essential to continuation of provision of a Service on
a cost effective and efficient basis, Service Provider shall make available to
Services Recipient all of the updates, modifications and improvements to the
Services that Service Provider provides to its own business units and operations
for Services that are the same as or substantially similar to the Services. 
Where necessary for continued use and enjoyment of a service by the Services
Recipient, Service Provider shall also provide and deliver to Services Recipient
all updates, modifications and improvements to Documentation, Software,
processes, materials, and technology on a basis that is no less favorable than
the updates, modifications and improvements to the foregoing that Service
Provider provides to its own business units and operations.

 

5.             Volume of Services and Changes

 

5.1          Volume of Services.  Unless any Statement of Work provides
otherwise, the volume of Service to be provided for any particular Service,
shall be Services Recipient’s full requirements for such Service and the Service
Provider shall make, on a timely basis, such additions to its staff and
equipment necessary to meet such requirements, in combination with its own
requirements for Services provided by the same staff and equipment.  In the
event that a Services Recipient foresees a need for a material increase or
decrease in any Service provided hereunder, it shall give the Service Provider
reasonable notice of the scope and timing of such prospective change in Service
level, and the Service Provider shall take reasonable steps to appropriately
adjust its capacity to deliver such Service, including addition or reduction of
staff, addition of equipment, etc.  Additional costs incurred for any expansion
of Service shall be allocated between the parties pursuant to Section 10 hereof
and any relevant provision of the specific Statement of Work covering such
Service.

 

5.2          Changes in Scope.  Changes in scope of any particular Service to be
provided hereunder (other than changes in the volume of any particular service)
shall be effected as follows:

 

3

--------------------------------------------------------------------------------


 

5.2.1  Changes in Legal Requirements.  Where a change in the scope of any
Service is necessitated by a change in any statute, regulation, or other legally
enforceable requirement or any change in accounting rules applicable to the
Services Recipient, the Service Provider shall provide the additional Services
necessitated by such change on the same basis as a change in volume pursuant to
Section 5.1 hereof.

 

5.2.2  Changes in Business Requirements.  Where a change in the scope of any
Service is necessitated by a change in the business requirements of the Services
Recipient, including a decision to enter a new line of business, or to change
its administrative procedures, and the additional Services required thereby are
ones that can be accommodated by the Service Provider’s existing staff function
(with or without the addition of personnel thereto) without addition of a wholly
new staff function, such additional Service requirement shall be treated the
same as a change in Service level under Section 5.1.  However, where the
required additional Services cannot be so accommodated, they may be added to
this Agreement only by execution of a new Statement of Work on terms and
conditions reasonably satisfactory to each Party; provided that neither Party
shall be obligated to enter into any such new Statement of Work.  By way of
example and without limiting the foregoing, an expansion of scope which would be
governed by the same rules as Section 5.1 would be a change in a Services
Recipient’s financial reporting requirements necessitated by a new credit
agreement and an example of a change in scope of Services which would not be
governed by the same rules as Section 5.1 would be the acquisition by the
Services Recipient of a foreign subsidiary that requires preparation of
financial reports in accordance with generally accepted accounting principles of
a jurisdiction other than the United States.

 

6.             Record Keeping

 

6.1          General.  Service Provider shall maintain records which shall
include complete and accurate records of any invoices and supporting
documentation for all amounts billable to, and payments made by, Services
Recipient under this Agreement.  Service Provider shall provide to Services
Recipient or its designee documentation and other information relating to each
invoice as may be reasonably requested by Services Recipient to verify that the
Charges on such invoice are accurate, complete, and valid in accordance with
this Agreement.

 

6.2          Compliance with Purchase Agreement.  Section 8S of the Purchase
Agreement shall apply to all records relating to Services Recipient created
after the Closing Date pursuant to the Services supplied under this Agreement. 
The termination or earlier expiration of this Agreement shall not affect the
obligations of a Party pursuant to Section 8S of the Purchase Agreement in
respect of records created before the Execution Date or records created pursuant
to this Agreement after the Execution Date.

 

7.             Information Security Requirements.  Each Party shall, with
respect to the other Party’s Confidential Information, comply with the most
stringent of the information security and privacy policies (i) in effect at
Boise Cascade immediately prior to the Execution Date; (ii) required by Law; or
(iii) utilized by the Party in possession of such Confidential Information from
time to time.  In addition, in the event of any breach of the foregoing which
results in the release of material Confidential Information of a Party to third
parties not controlled by the releasing Party or to the general public, the
Party responsible for such breach shall promptly notify the other Party as soon
as it becomes aware of any such breach, violation or incident.

 

8.             Service Performance

 

8.1.         Performance of Services—General Standard.  Absent a provision to
the contrary in any Statement of Work, Service Provider shall provide each
Service (i) in a professional, workmanlike manner, (ii) in accordance with
generally accepted industry standards and (iii) with a standard of care that

 

4

--------------------------------------------------------------------------------


 

is no less than the greater of a standard of care (a) that was observed prior to
the Execution Date in providing such Service to Services Recipient, and (b) that
Service Provider observes in providing such Service (or a substantially similar
Service) to its own business units and operations, and (iv) in accordance with
any specific performance requirements set forth in the applicable Statement of
Work.

 

8.2          Reperformance.  Services Recipient may require Service Provider to
correct or re-perform any defective or nonconforming Services at Service
Provider’s sole expense when such re-performance is reasonably necessary and
practical under the circumstances, as reasonably determined by Services
Recipient.  Services Recipient may also require Service Provider to take
appropriate and reasonable steps to ensure that future performance of the
Services will be in accordance with the requirements of this Agreement and the
applicable Statements of Work.  Service Provider shall undertake any remedial
action required by this Section 8.2 at no additional charge to Services
Recipient.

 

8.3          No Preferential Treatment.  Service Provider shall not favor its
own business units and operations over those of Services Recipient (including in
the level of service, staffing priorities, allocation of Personnel, training and
expertise of Personnel, capital expenditures, allocation of work between
internal staff and third party service providers and allocation of available
resources upon the occurrence of a Force Majeure Event) when providing to its
own business units and operations Services that are the same as, or
substantially similar to, any Services provided hereunder or which are provided
to both Parties by the same Personnel.

 

9.             Business Continuity and Disaster Recovery Plan.  Any Service
Provider providing data processing Services shall maintain a disaster and
business continuity plan in respect of its data processing operations that
provides a level of protection and service restoration capability in respect of
Services provided to Services Recipient that is not less than that provided by
Boise Cascade’s similar plans in effect as of immediately prior to the Effective
Date.

 

10.          Charges.

 

10.1.       Direct Fully Allocated Costs.  Unless provided to the contrary in a
Statement of Work, the Services Recipient shall pay the Service Provider for the
Services provided it under each Statement of Work an amount equal to the Service
Provider’s Direct Fully Allocated Cost of providing such Services.   When used
herein, “Direct Fully Allocated Cost” shall mean an allocable share of all
direct costs incurred by Service Provider in the delivery of such Services
including (i) fully loaded wage costs of personnel providing the Services
including salary, payroll taxes, benefit costs, incentive compensation costs and
other like costs customarily included in fully loaded employment costs;
(ii) depreciation expense on equipment or other assets used in the provision of
such Services; (iii) building rent for portions of the building in use for the
delivery of such Services; (iv) out-of-pocket expenses reimbursed to or incurred
on account of staff employees providing such Services including travel and
entertainment and professional training; (v) payments to third parties for
Services utilized in the operation of any staff function providing Services
hereunder, excluding third party expense covered by Section 10.5 or for the
provision by Service Provider of Services solely to itself; and (vi) portions of
the cost of other staff functions of Service Provider customarily allocated to
the staff function providing a Service, but without duplication of costs already
allocated to Services Recipient by such other staff functions.

 

Notwithstanding the foregoing, the “Direct Fully Allocated Cost” of any Service
shall not include any of Service Provider’s general overhead not specifically
attributable to a staff function providing Services hereunder, including
(a) wage and salary costs for senior executives not providing direct and
immediate management of a Service providing staff function; (b) any portion of
Service Provider’s cost of debt or equity financing; (c) any amount accrued,
paid, or received as state federal or

 

5

--------------------------------------------------------------------------------


 

local income tax or franchise tax expense or benefit; and (d) indirect costs of
any staff function not customarily allocated by Service Provider to its other
staff functions.

 


DIRECT FULLY ALLOCATED COSTS OF EACH STAFF FUNCTION PROVIDING SERVICES SHALL BE
ESTIMATED DURING THE FIRST SIX MONTHS AND THE LAST SIX MONTHS OF EACH CALENDAR
YEAR ON THE BASIS OF SUCH STAFF FUNCTION’S ANNUAL BUDGETED COSTS OF OPERATIONS
FOR THE FIRST SIX MONTHS AND ITS BUDGET UPDATE FOR THE LAST SIX MONTHS, IN EACH
CASE, AS PREPARED IN CONNECTION WITH SUCH STAFF FUNCTIONS NORMAL BUSINESS
OPERATIONS.  AT THE END OF EACH SIX MONTH PERIOD, AMOUNTS BILLED AND PAID ON THE
BASIS OF SUCH BUDGETED COSTS SHALL BE TRUED UP TO ACTUAL COSTS INCURRED DURING
SUCH PERIOD.


 

10.2        Allocations.  Allocations of the costs to be included in Direct
Fully Allocated Costs shall, be made (i) on the basis of the percentage of staff
time allocated to the provision of Services to a Services Recipient in each
staff function providing Services, with such percentage to be reasonably
determined and reported monthly by the Service Provider; (ii) on the basis of
units of performance specified in the Statement of Work measured and reported
monthly by the Service Provider; or (iii) on such other basis as may be
specified in the relevant Statement of Work.  For the avoidance of doubt, unless
the options referred to in clause (ii) or (iii) of this Section 10.2 are
specifically selected for particular Service in a Statement of Work, costs shall
be allocated as provided in clause (i) of this Section 10.2.

 

10.3        Third Party Expenses.  To the extent that a Service Provider retains
third parties to assist it in the provision of Services to a Services Recipient
and such Services are retained to augment the level of Services which can be
provided by its own staff, such third party costs shall be included in its
allocation of its direct costs of providing such Services and allocated between
the parties in accordance with clause (v) of Section 10.1 and included in
charges in accordance with Section 10.2.  Where such third party Services are
specifically requested by the Services Recipient or obtained by the Service
Provider because it lacks the relevant expertise on its own staff to provide
such Service and does not have a need for such Services itself, such Services
shall not be included in the costs and cost allocation provided for above and
Services Recipient shall be required to reimburse expenses incurred by Service
Provider for such third party Services.  The cost of any such Services shall be
billed and paid along with each monthly billing for estimated Direct Fully
Allocated Cost of other Services.

 

10.4        Tax Obligations.  Service Provider shall bill to Services Recipient
and Services Recipient shall pay to Service Provider all sales and use taxes
applicable to Services provided hereunder.  Service Provider shall remit such
sales and use taxes to applicable taxing authorities and make all tax filings
required thereby.  All other Taxes shall be borne by the Party incurring same
and not included in any allocation of costs hereunder.

 

11.                               Invoicing and Payment

 

11.1.       Invoicing and Payment

 


11.1.1.    PAYMENT PERIOD.  SERVICE PROVIDER SHALL INVOICE SERVICES RECIPIENT IN
ARREARS ON OR BEFORE THE 15TH DAY OF EACH MONTH FOR THE ESTIMATED FULLY
ALLOCATED DIRECT COSTS AND ANY THIRD PARTY SERVICES INCURRED AND PAID BY SERVICE
PROVIDER WHICH ARE REQUIRED BY SECTION 10.3 TO BE REIMBURSED SEPARATELY FROM THE
COST ALLOCATION FOR SUCH MONTH.  PAYMENT OF EACH SUCH INVOICE SHALL BE DUE BY
THE 25TH OF SUCH MONTH.


 


11.1.2.    LATE PAYMENT.  IF SERVICES RECIPIENT DOES NOT PAY UNDISPUTED AMOUNTS
DUE TO SERVICE PROVIDER WITHIN TEN (10) DAYS AFTER SUCH PAYMENT BECAME DUE AND
PAYABLE, SERVICE PROVIDER MAY GIVE SERVICES RECIPIENT NOTICE IN WRITING OF LATE
PAYMENT.  IN THE EVENT THAT SUCH NOTICE IS GIVEN, SERVICES

 

6

--------------------------------------------------------------------------------


 

Recipient shall pay Service Provider a late fee calculated at a rate per annum
that is three percentage points above the Prime Rate from date the relevant
payment was due to the date of payment.

 

11.2        Record Keeping; Invoice Audits.  Each Service Provider shall
maintain accurate records of the amounts billed to Services Recipient and the
basis for such billings, including records of the costs incurred and included in
such bills and the allocation of such costs in accordance with this Agreement. 
At any time during the Term hereof (but not more frequently than once every six
months) and for a period of one year after the termination hereof, Services
Recipient or its designee may review and audit such records in respect of any
Statement of Work.  Service Provider shall cooperate in any audit of such
records that Services Recipient may undertake.  In the event any such audit
uncovers an overcharge of Services Recipient, then Service Provider shall
reimburse Services Recipient for the amount of the overcharge and, if the
overcharge is more than 10% of the aggregate Charges for the period audited,
interest on the amount of the overcharge calculated at a rate per annum that is
three percentage points above the Prime Rate from the date paid until the date
repaid.  If such audit reveals an undercharge, Services Recipient shall pay the
amount of such undercharge at the time of payment of the next monthly payment of
charges.  The cost of any such audit shall be borne by the Services Recipient
unless such audit reveals an overcharge of more than 15% of the aggregate
Charges for the period audited, in which case such audit costs shall be
reimbursed by the Service Provider.

 

11.3.       Disputed Charges.  Services Recipient shall pay all undisputed
Charges when they become due in accordance with this Agreement.  If Services
Recipient, in good faith, disputes any Charges regarding the Services, it shall
promptly notify Service Provider and the Parties shall address such Dispute
through the Dispute Resolution Process.  With respect to those portions not in
Dispute, Services Recipient shall pay such invoice in accordance with the time
period associated with the invoice.

 


11.4.       INVOICE AND REMITTANCE ADDRESSES.  SERVICE PROVIDER SHALL SEND A
UNIFIED INVOICE COVERING ALL STATEMENTS OF WORK TO THE ATTENTION OF THE
CONTROLLER OF THE SERVICES RECIPIENT AT THE PRINCIPAL OFFICES OF THE SERVICES
RECIPIENT TOGETHER WITH SUCH SUPPORTING INFORMATION AS MAY BE REASONABLY
REQUESTED BY THE SERVICES RECIPIENT.  SERVICES RECIPIENT SHALL REMIT ALL
PAYMENTS DUE SERVICE PROVIDER UNDER THIS AGREEMENT IN UNITED STATES DOLLARS BY
WIRE TRANSFER OR OTHER ELECTRONIC METHOD OF IMMEDIATELY AVAILABLE FUNDS TO A
DOMESTIC BANK ACCOUNT DESIGNATED BY SERVICE PROVIDER BY THE 25TH OF EACH MONTH,
OR IF SUCH DAY IS A DAY ON WHICH BANKS ARE NOT REGULARLY SCHEDULED TO BE OPEN
FOR BUSINESS IN THE UNITED STATES, THE LAST WORKING DAY PRIOR TO SUCH DATE. 
SERVICE PROVIDER MAY CHANGE SUCH PAYMENT ACCOUNT FROM TIME TO TIME BY WRITTEN
NOTICE TO SERVICES RECIPIENT.


 

12.          Service Provider’s Personnel

 

12.1.       Personnel

 


12.1.1.    QUALIFIED PERSONNEL.  SERVICE PROVIDER SHALL PROVIDE ITS PERSONNEL
WITH SUITABLE TRAINING, EDUCATION, SKILL AND OTHER QUALIFICATIONS TO PERFORM THE
SERVICES UNDER EACH SPECIFIC STATEMENT OF WORK, AND SERVICE PROVIDER SHALL BE
RESPONSIBLE FOR ANY AND ALL ACTS OR OMISSIONS OF THE PERSONNEL..


 


12.1.2.    TERMINATION.  EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY (OR TO ANY THIRD PARTY,
INCLUDING ANY PERSONNEL) FOR ANY TERMINATION OF THE EMPLOYMENT OR ENGAGEMENT OF
ANY OF THE OTHER PARTY’S PERSONNEL, OR COSTS ARISING THEREFROM, IN CONNECTION
WITH THIS AGREEMENT OR THE PROVISION OF THE SERVICES.


 


12.1.3.    REPLACEMENT AT THE REQUEST OF SERVICES RECIPIENT.  SERVICE PROVIDER
SHALL, IN GOOD FAITH, CONSIDER REASONABLE REQUESTS FROM SERVICES RECIPIENT WITH
RESPECT TO THE HIRING, TRANSFER, OR REMOVAL FOR CAUSE OF ANY OF SERVICE
PROVIDERS PERSONNEL PROVIDING THE SERVICES, SOLELY WITH RESPECT TO THE

 

7

--------------------------------------------------------------------------------


 


PROVISION OF SUCH SERVICES TO SERVICES RECIPIENT; PROVIDED THAT ANY HIRING OR
TERMINATION DECISION (WHETHER FOR CAUSE OR WITHOUT CAUSE) SHALL BE AT THE SOLE
DISCRETION OF THE SERVICE PROVIDER.


 


12.1.4.    COMPLIANCE WITH ON-SITE POLICIES.  WHEN THE PERSONNEL OF A PARTY ARE
ON THE OTHER PARTY’S PREMISES, THEY SHALL COMPLY WITH ALL APPLICABLE RULES,
REGULATIONS AND POLICIES APPLICABLE TO OTHER CONTRACTORS AT SUCH PREMISES,
INCLUDING SUCH MATTERS AS ON-SITE WORKING HOURS, HOLIDAYS AND SUCH PARTY’S
PHYSICAL SECURITY AND SAFETY POLICIES.  IF REQUESTED, EACH PARTY SHALL USE
REASONABLE EFFORTS TO PROVIDE THE OTHER PARTY WITH WRITTEN COPIES OF SUCH RULES,
REGULATIONS AND POLICIES TO THE EXTENT THAT SUCH RULES, REGULATIONS, AND
POLICIES ARE PROVIDED TO THIRD PARTY CONTRACTORS ON SUCH PREMISES.  EACH PARTY
MAY, IN ITS SOLE DISCRETION, APPROVE ALL PERSONNEL REQUIRING ACCESS TO ANY OF
ITS FACILITIES OR SITES.


 


12.1.5.    COMPLIANCE WITH AGREEMENT.   THE PARTIES WILL ENSURE THAT ITS
PERSONNEL PROVIDING OR RECEIVING THE SERVICES COMPLY WITH THE APPLICABLE TERMS
OF THIS AGREEMENT AND THE STATEMENTS OF WORK (INCLUDING THE TERMS IN ARTICLES 7
AND 14).


 


12.1.6.    BACKGROUND CHECKS.  SERVICE PROVIDER SHALL CONDUCT BACKGROUND CHECKS
FOR PERSONNEL HIRED OR ENGAGED AFTER THE  EXECUTION DATE THAT HAVE ACCESS TO OR
RESPONSIBILITY FOR SERVICES RECIPIENT’S CASH, MONEY, BANK ACCOUNTS, INVESTMENT
ACCOUNTS OR OTHER FINANCIAL ASSETS.


 


12.1.7.    STATEMENTS OF WORK.  STATEMENTS OF WORK MAY SPECIFY ADDITIONAL
PERSONNEL REQUIREMENTS, INCLUDING REQUIREMENTS TO USE PERSONNEL WITH SPECIFIED
TRAINING, SKILLS OR EDUCATION FOR SPECIFIED TASKS.


 

12.2.    Solicitation.  Notwithstanding Section 8R of the Purchase Agreement,
Services Recipient shall have the right to solicit or hire any Personnel of
Service Provider engaged in the provision of Services who has been terminated by
Service Provider, and to solicit any such personnel of Service Provider to whom
Service Provider has given notice of termination, provided that any rehiring of
any such Personnel by Services Recipient shall occur no earlier than the
termination date specified in such notice of termination.

 

12.3.    Non-Employment.  Service Provider’s Personnel are not Services
Recipient’s employees or agents, and Service Provider shall be fully responsible
for their acts, regardless of whether such Personnel are acting within the scope
of their employment or agency.  Service Provider shall be solely responsible for
the payment of compensation of the Personnel, and Service Provider shall inform
Personnel that they are not entitled to any of Services Recipient’s employee
benefits or to participate in any of its compensation plans.  Service Provider,
and not Services Recipient, shall be solely responsible for payment of worker’s
compensation, disability benefits and benefits similar thereto and unemployment
insurance or for withholding and paying employment taxes for the Personnel. 
Service Provider shall, upon request of the services Recipient cause its
Personnel providing services hereunder to affirm they are not employees of
Services Recipient for any purpose and that they shall not exercise any right or
seek any benefit accruing to the regular employees of Services Recipient.

 

13.          Relationship and Statement of Work Management

 

13.1.       Relationship Managers Each Party hereby appoints the individuals
designated below to act as its initial Relationship Manager:

 

Boise Paper

 

Rob McNutt

 

 

 

Boise Cascade:

 

Tom Carlile

 

8

--------------------------------------------------------------------------------


 

Each Party represents and warrants that its Relationship Manager shall have
overall control of his or her Party’s performance under this Agreement and shall
have approval authority for all operational matters relating to this Agreement. 
The Relationship Managers shall meet as requested by either Party (i) to review
performance, (ii) to coordinate provision of the Services, (iii) to discuss the
Party’s future Service requirements and service delivery capacity, and (iv) to
participate in the Dispute Resolution Process.  Either Party may change its
Relationship Manager at any time and from time to time upon written notice to
the other.

 

13.2.       Responsible Managers.  Each Party shall designate, for each of the
applicable Statements of Work, a Responsible Manager to act as its initial point
of contact for each such Statement of Work.  The Responsible Managers shall have
responsibilities for the implementation of the applicable Statement of Work
comparable to the responsibilities of the Relationship Managers for this
Agreement generally.  Either Party may change its Responsible Manager for an
applicable Statement of Work upon written notice to the other Party’s
Responsible Manager for such Statement of Work and such other Party’s
Relationship Manager.  In the event that a Party does not designate a
Responsible Manager in any Statement of Work, then the Responsible Manager for
such Party for such Statement of Work shall be such Party’s Relationship
Manager.

 

13.3.       Responsibility for Subcontractors and Third Party Suppliers.  With
respect to any obligations of Service Provider under this Agreement that is
being performed by subcontractors, Service Provider shall remain responsible for
the discharge of such obligations in accordance with this Agreement and shall
also be responsible for the subcontractor’s compliance with the terms and
conditions of this Agreement to the same extent Service Provider would be
responsible for its own compliance with the terms and conditions of this
Agreement.  Service Provider shall not disclose to any subcontractor or any
third party supplier under a third party supplier agreement with Service
Provider any of Services Recipient’s Confidential Information unless and until
such subcontractor, vendor or supplier has a need to know such Confidential
Information for purposes of performance of Services to Services Recipient and
has agreed in writing (with Services Recipient as an intended third party
beneficiary of any such agreement executed after the Execution Date) to protect
the confidentiality of such information in a manner that is equivalent to that
required of Service Provider by Article 14.

 

13.4.       Failure to Act.  Services Recipient’s failure to act or fulfill an
obligation set forth in this Agreement or an applicable Statement of Work,
including failure to give any consents, notices or approvals, shall not
constitute breach of this Agreement or such Statement of Work (other than
Services Recipient’s failure to comply with its payment obligations and disputed
amounts requirements set forth in this Agreement), but shall excuse Service
Provider’s non-performance with respect to the particular Service for which
consent, notice or approval was sought, but solely to the extent such failure to
act or non-performance prevents Service Provider from fulfilling its obligations
hereunder with respect to such Service for which consent, notice or approval was
sought.

 

14.          Confidentiality

 

14.1.       Confidential Information.  Each Party acknowledges that it may
possess or, in the course of providing or receiving the Services under this
Agreement, be exposed to, or acquire, Confidential Information of the other
Party or its Affiliates or their clients or third parties to whom such other
Party or its Affiliates owe a duty of confidentiality (all of which, for
purposes of this Agreement, shall be deemed Confidential Information of the
other Party).  Each Party shall hold the other Party’s Confidential Information
in strictest confidence using the same or greater degree of care it uses with
its own comparable Confidential Information (but in no event less than a
reasonable degree of care) and shall not copy, reproduce, sell, assign, license,
market, transfer or otherwise dispose of, give or disclose such

 

9

--------------------------------------------------------------------------------


 

Confidential Information to third parties or to use such information for any
purposes whatsoever other than as may be necessary for the performance of this
Agreement.

 

14.2.       Confidentiality Agreements. Each Party shall advise all of its
Personnel who have access, or may be exposed, to the other Party’s Confidential
Information of their obligations to keep such information confidential in
accordance with this Article 14.  A Party shall only provide access to the other
Party’s Confidential Information to those Personnel who have a need to know or
to have access to such information in order to provide or receive the Services.

 

14.3.       Permitted Disclosures.  If either Party is requested to disclose all
or any part of any Confidential Information under a discovery request, a
subpoena, or inquiry issued by a court of competent jurisdiction or by a
judicial, administrative, regulatory or governmental agency or legislative body
or committee, the Party subject to such request shall, to the extent practicable
and subject to applicable Laws, give prompt written notice of such request to
the other Party and shall give such other Party the opportunity to seek an
appropriate confidentiality agreement, protective order or modification of any
disclosure or otherwise intervene, prevent, delay or otherwise affect the
response to such request, and the Party subject to such request to disclose
shall cooperate with the other Party in such efforts.  The Party seeking such
confidentiality agreement, protective order or modification of disclosure shall
reimburse the other Party for reasonable legal fees and expenses incurred in its
effort to comply with this provision.

 

14.4.       Exclusions.  Except as otherwise inherent in the definition of
Personal Data, “Confidential Information” shall not include information if and
to the extent Service Provider can demonstrate such information:  (i) is or
becomes known to the public other than by disclosure by Service Provider in
violation of this Agreement; (ii) was known to Service Provider previously,
without a duty of confidentiality (but, for greater certainty, specifically
excluding from this clause (ii) any Confidential Information known to Personnel
of Boise Paper due to their prior employment by Boise Cascade); (iii) was
independently developed by Service Provider outside of this Agreement and
without reference to or use of any Confidential Information of Services
Recipient; or (iv) was rightfully obtained by Service Provider from third
parties without a duty of confidentiality.

 

14.5.       Data Protection.  In the event Service Provider shall have access to
any Personal Data of Services Recipient, the Service Provider shall observe, in
addition to the confidentiality obligations set forth above, any further or more
restrictive obligations imposed by law on Service Provider or Services Recipient
with respect to safekeeping and limitations on use and disclosure of such data.

 

14.6.       Remedy.  It is understood and agreed that in the event of a breach
of this Article 14, damages may not be an adequate remedy and, notwithstanding
the dispute resolution provisions of Article 23, the non-breaching Party shall
be entitled to seek injunctive relief to restrain any such breach, threatened or
actual without posting of bond or other security or proof of irreparable harm.

 

14.7.       Attorney-Client Privilege/Work Product.  Service Provider
acknowledges that certain Data, documents, and databases to which Service
Provider may have access or that are prepared by Service Provider for Services
Recipient, and all associated communications relating thereto, may be subject to
the attorney-client privilege and/or work product privilege and that such
information may have been or may be prepared in anticipation of litigation and
that Service Provider is performing the Services in respect of such information
as an agent of Services Recipient.  To the extent that any of the materials or
information provided to and from Service Provider as part of the Services for,
and related communications with, legal counsel of Services Recipient may be
subject to attorney-client privilege and/or work product privilege, Service
Provider shall reasonably cooperate with Services Recipient to take steps to
prevent waiver of any privilege with respect thereto.

 

10

--------------------------------------------------------------------------------


 

14.8.       No Right or License.  Nothing in this Article 14 shall be construed
as obligating Services Recipient to disclose its Confidential Information to
Service Provider, or as granting to, or conferring on, Service Provider,
expressly or impliedly, any rights or license to the Confidential Information.

 

15.          Services Recipient’s Data

 

15.1.       General.  Notwithstanding any other provision of this Agreement,
Service Provider shall make all of Services Recipient’s Data (complete and
unaltered) available to Services Recipient and its authorized agents (including
auditors, counsel, appraisers, financiers, and other professionals providing
services to Services Recipient) in the form in which Service Provider maintains
such Data.  Service Provider shall also provide such Data to Services Recipient
in the form requested by Services Recipient, and Service Provider may charge
Services Recipient for the actual cost (including labor costs) to provide such
media on which Service Provider provides such Data to Services Recipient, but
without duplication of Charges payable pursuant to Section 10 hereof for
provision of such Data.

 

15.2.       Safeguarding Services Recipient’s Data.  Service Provider shall
establish and maintain safeguards against the destruction, loss, misuse or
alteration of Services Recipient’s Data in the possession of Service Provider
that are no less rigorous than those set forth in Article 7 and Article 14 and
as otherwise required by applicable Data Protection Laws.  Nothing herein shall
limit the right of Services Recipient to establish separate backup security for
such Data and to keep backup data and data files.

 

15.3.       Ownership and Use of Services Recipient’s Data.  As between the
Parties, Services Recipient’s Data shall be and remain the property of Services
Recipient.  Service Provider shall use such Data solely to perform Service
Provider’s obligations under this Agreement.  Except as expressly permitted in
this Agreement, Service Provider shall not sell, assign, lease, disseminate, or
otherwise dispose of such Data or any part thereof to any other person, and
Service Provider shall not commercially exploit any part of such Data.  Service
Provider shall not possess or assert any property interest in, or any lien or
other right against or to, any of Services Recipient’s Data nor shall Service
Provider permit the lien of any of its secured lenders to attach to any of
Services Recipient’s Data.

 

15.4.       Data Retention.

 

15.4.1.    Term.  During the term of an applicable Statement of Work, Service
Provider shall retain Services Recipient’s Data in its possession for as long as
Services Recipient is required by law, or by Services Recipient’s document
retention policies and practices (including any litigation data destruction
holds), to retain such Data associated with such Statement of Work.  Services
Recipient shall inform Service Provider of any change in requirements of law and
policies and practices, which shall be incorporated by reference into the
applicable Statements of Work.  Nothing in this Article 15 shall relieve Service
Provider of (i) other document retention requirements expressly provided in this
Agreement or the Purchase Agreement or (ii) its obligation to modify the
Services to conform to any requirement of Law.

 

15.4.2.    Post-Term.  Upon expiration or termination of a Statement of Work, a
particular Service, or upon request by Services Recipient at any time with
respect to particular Data not required by Service Provider to perform Service
Provider’s obligations under this Agreement, or at the end of any specified
retention period set forth in such Statement of Work, Service Provider shall
return to Services Recipient the Data associated with such Statement of Work in
the form and manner reasonably requested by Services Recipient, including all
copies of documents, papers or other material that may contain Services
Recipient’s Confidential Information and delete from its servers any electronic
copies of all such information (excluding, for purposes of this Section 15.4.2,
copies of this Agreement) that are in Service Provider’s possession or control.
Service Provider shall thereafter remove such Data from its applications

 

11

--------------------------------------------------------------------------------


 

and databases and shall use mutually approved data destruction methods to remove
such Data from its back-up systems.  Notwithstanding the foregoing, for so long
as Services Recipient does not request the return of its Data, Service Provider
shall maintain it in accordance with Section 8S of the Purchase Agreement,
regardless of whether such Data was created before or after the Execution Date.

 

15.4.3.    Destruction of Data.  Service Provider shall destroy Services
Recipient’s Data held by it when and as required by Services Recipient’s
Document Retention policies from time to time in effect and by the terms of any
Statement of Work providing for records management services.

 

15.4.4.    Record of Destruction of Data.  Whenever Data of a Services Recipient
is required to be destroyed in accordance with this Agreement, such Services
Recipient may require a certification of such destruction from the Relationship
Manager for the other Party.

 


15.5.          PRESERVATION OF SECTION 8S.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS ARTICLE 15, EACH PARTY SHALL CONTINUE TO HAVE ACCESS TO AND
RIGHTS TO UTILIZE THE OTHER PARTY’S RECORDS CREATED PRIOR TO THE EXECUTION DATE
TO THE EXTENT PROVIDED FOR IN SECTION 8S OF THE PURCHASE AGREEMENT.


 

16.          Audits.

 

Services Recipient shall have the right, at its cost, no more than two (2) times
per year, upon reasonable request and during Service Provider’s business hours,
to conduct financial, internal, operation, security (physical and electronic)
and other technical audits with respect to the Services, at Services Recipient’s
expense.  Such audits are in addition to the invoice audit rights provided for
in Article 10 hereof.  Service Provider shall reasonably cooperate with such
audits by making Personnel, documentation and other information reasonably
available to Services Recipient.  Services Recipient may conduct such audits
with its own employees or with the employees of consultants, including those of
its financial auditor.

 

17.          Reserved.

 

18.          Intellectual Property

 


18.1.          SERVICES RECIPIENT LICENSES TO SERVICE PROVIDER


 

18.1.1.    Services Recipient Proprietary Software and Services Recipient Work
Product.  Subject to the other terms and conditions of this Agreement, Services
Recipient hereby grants to Service Provider a non-exclusive, worldwide,
royalty-free, non-transferable license to use, copy, maintain, modify, enhance
and create derivative works of (i) Services Recipient’s Proprietary Software
(and any design, architecture and techniques of software development or
enhancements related thereto) set forth in any applicable Statement of Work,
(ii) the Work Product and Deliverables created for Services Recipient, and
(iii) the methodology and tools related to any of the foregoing, all solely for
the purpose of providing the Services to Services Recipient pursuant to this
Agreement.  Except as otherwise requested or approved by Services Recipient,
Service Provider shall cease all use of Services Recipient’s Proprietary
Software and the Services Recipient Work Product at the end of the Term, or as
otherwise provided for in this Agreement or any Statement of Work.

 

18.1.2.    Services Recipient Work Product.  All Services Recipient Work
Product, Deliverables and other materials created for Services Recipient shall
be considered “works made for hire” and shall be owned by Services Recipient,
and Services Recipient shall be, pursuant to the Copyright Act, the author of
such work.  If any such Work Product, Deliverables or other materials may not be
considered a “work made for hire” under applicable Law, Service Provider hereby
irrevocably assigns,

 

12

--------------------------------------------------------------------------------


 

and shall assign, to Services Recipient, without further consideration, all of
Service Provider’s right, title, and interest in and to the copyrights in such
Work Product, Deliverables and other materials and waives any moral rights
therein to the fullest extent permitted under applicable Law.

 

18.1.3.    Further Assurances.  Service Provider shall assist Services Recipient
and its nominee or assignees, at any time, in the protection of the worldwide
right, title, and interest in and to any Services Recipient Work Product,
Deliverables or other materials created for Services Recipient, including the
execution of all formal assignment documents requested and prepared by Services
Recipient or its nominee or assignee and the execution of all lawful oaths and
applications for registration of copyright in the United States and foreign
countries; provided that Services Recipient shall, without duplication of
charges paid pursuant to Section 10, reimburse Service Provider for its time so
spent (excluding nominal efforts) and any out-of-pocket expenses reasonably
incurred by Service Provider in connection therewith.

 

18.1.4.    Service Provider’s Independent Contractors.  If required by Services
Recipient, Service Provider shall use reasonable efforts to require each of
Service Provider’s independent contractors that creates any Services Recipient
Work Product, Deliverables or other materials for Services Recipient to execute
written agreements (i) assigning to Services Recipient (or to Service Provider
who shall then in turn assign to Services Recipient), without further
consideration, all of its right, title, and interest in and to such Services
Recipient Work Product, Deliverables and other materials, including all
Intellectual Property Rights assigned in accordance with Section 18.1.2, and
(ii) agreeing to execute any documents and take any other actions reasonably
requested by Services Recipient (or Service Provider, on Services Recipient’s
behalf) to effectuate the purposes of this Section 18.1.4.

 

18.2.       Service Provider Licenses to Services Recipient.

 

18.2.1.    Service Provider Intellectual Property Rights.  Except as otherwise
specified in an individual Statement of Work or schedule thereto, by language
expressly modifying the terms of this Section 18.2.1, Service Provider hereby
grants Services Recipient (i) a non-exclusive, perpetual, worldwide,
royalty-free, transferable, irrevocable license, with the right to sublicense,
to make, have made, use, copy, maintain, modify, enhance and create derivative
works of Service Provider’s Software (and any design, architecture and
techniques of software developments or enhancements related thereto), Service
Provider’s Web Site, Documentation, Intellectual Property Rights and methodology
and tools related to any of the foregoing or the Services to the extent
incorporated into or embodied in the Services, Services Recipient’s Work
Product, or Deliverables, or to the extent necessary for Services Recipient to
receive the benefit of the Services, and (ii) any additional rights as set forth
in the applicable Statement of Work.  Services Recipient shall have the right to
grant, at no additional charge, non-exclusive sublicenses to the rights licensed
to Services Recipient under this Section 18.2.1 to any third party.  Nothing in
the foregoing shall constitute a sublicense of any such rights to Services
Recipient where such a sublicense would breach the terms of any license of any
such rights held by Service Provider.

 

18.2.2.    Scope of License.  The rights licensed under this Section 18.2
(including any sub-license permitted pursuant to Section 18.2.1) may be
exercised by Services Recipient solely to provide to itself, or have provided to
it, Services that are substantially similar to, or derivative of, the Services.

 

18.2.3.    Software Documentation and Related Data.  The license granted to
Services Recipient pursuant to this Section 18.2 extends to all Software,
Documentation, tools, related data and other tangible and intangible items
necessary for Services Recipient’s exercise of such rights, subject to the
limitations set forth in Article 14 and Section 18.2.

 

13

--------------------------------------------------------------------------------


 

18.2.4.    Modifications.  Modifications and enhancements to Service Provider’s
Software made by Services Recipient, or by a third party under Services
Recipient’s direction, shall be considered to be owned by Service Provider
unless such modifications are unique to Services Recipient’s use of the software
so modified, in which case ownership thereof shall be retained by Services
Recipient.  Services Recipient acknowledges that Service Provider and the
successors and assigns of Service Provider shall have the right to obtain and
hold in their own name any Intellectual Property Rights in and to all such
modifications and enhancements.

 


18.3.       INVENTIONS


 

18.3.1.    Ownership of Inventions.  Except as agreed by the Parties in a
Statement of Work, Service Provider and Services Recipient shall own an
undivided equal interest in all right, title and interest in and to all
Inventions created, conceived or developed by Service Provider or its Personnel
in the course of providing the Services, without a duty to account.

 

18.3.2.    Further Assurances.  Where Service Provider assigns patent ownership
to the Services Recipient in a Statement of Work, Service Provider shall assist
Services Recipient and its nominee or assignees, at any time, in the protection
of the worldwide right, title, and interest in and to any Invention and patent
applications and patents issued thereon, including the execution of all formal
assignment documents requested and prepared by Services Recipient or its nominee
or assignee and the execution of all lawful oaths and applications for letters
patent in the United States and foreign countries; provided that, Services
Recipient shall, without duplication of charges paid pursuant to Section 10,
reimburse Service Provider for its time so spent (excluding nominal efforts) and
any out-of-pocket expenses reasonably incurred by Service Provider in connection
therewith.

 

18.4.       Disclosure and Delivery of All Work Product  Upon completion of the
Services or the termination of a project and subject to the transfer provisions
of Section 18.2.1, Service Provider shall, upon request of Services Recipient,
use commercially reasonable efforts to disclose fully and to deliver promptly to
Services Recipient all of the Work Product, including related object and source
code, as well as any and all copies, summaries or extracts of such Work Product.

 

18.5.       No Other Licenses This Agreement does not grant or otherwise give
either Party ownership in, or other proprietary rights or license to use, the
other Party’s Intellectual Property Rights except as expressly provided for
herein or in an applicable Statement of Work.

 

18.6.       Third Party Software To the extent Service Provider desires to
include any third party Software or materials in any Work Product, Service
Provider shall (i) notify Services Recipient prior to such inclusion,
(ii) identify all such third party Software or other materials in the applicable
Statement of Work, and (iii) not proceed with such inclusion without first
obtaining Services Recipient’s written consent.  In the event Services Recipient
provides written consent approving the inclusion of any such third party
Software in such materials, Service Provider shall obtain any required consent
of third parties necessary for such inclusion.

 

14

--------------------------------------------------------------------------------


 

19.          Disclaimer

 

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR AN APPLICABLE STATEMENT OF
WORK, THERE ARE NO WARRANTIES  OR REPRESENTATIONS (EXPRESS OR IMPLIED STATUTORY
OR OTHERWISE), INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, APPLICABLE TO THE SERVICES TO BE PROVIDED PURSUANT TO
THIS AGREEMENT, AND THE PARTIES HEREBY DISCLAIM ALL SUCH WARRANTIES

 

20.          Insurance  Each Service Provider providing Services which require
its personnel to be on the premises of any of the Services Recipient’s
manufacturing facilities shall obtain and maintain for the term of this
Agreement a policy of commercial general liability insurance with a single
combined liability limit of not less than $5,000,000.  Prior to sending its
personnel to any of such facilities, it shall deliver to Services Recipient a
certificate evidencing such insurance which (i) names Services Recipient and its
Affiliates and their respective employees, officers, directors, managers,
members and shareholders as additional named insureds under the policies
evidenced thereby in respect of any claim covered thereby which arises from the
performance by Service Provider of Services at such location; and (ii) provides
that the coverage it evidences will not be terminated or materially and
adversely modified without at least thirty days’ prior written notice to the
Services Recipient.

 

21.          Indemnities

 

21.1.       Mutual Indemnities.  Each Party, as the Indemnifying Party, shall
indemnify, defend, and hold harmless the other Party, as the Indemnified Party,
in accordance with the procedures described in Section 21.4, from and against
any and all Losses claimed against such other Party by any third party to the
extent arising out of, or relating to, any of the following with respect to this
Agreement (each a “Claim”):

 

(i)            the Indemnifying Party’s (or its Personnel’s) (x) intentional
violation of any applicable Law or (y) breach of any of the representations,
warranties, covenants or agreements of the Indemnifying Party in this Agreement
or any Statement of Work;

 

(ii)           any actual or alleged infringement or misappropriation of any
Intellectual Property Rights owned by a third party by (a) any Deliverables or
Work Product created for any Indemnified Party by the Indemnifying Party
pursuant to this Agreement after the Effective Date; (b) any Software or other
goods owned by the Indemnifying Party and provided to any Indemnified Party
(other than Software or other goods acquired by Boise Paper from Boise Cascade
pursuant to the Purchase Agreement); or (c) any Service provided by the
Indemnifying Party to any Indemnified Party

 

21.2.       Service Provider Indemnities  Service Provider, as the Indemnifying
Party, shall indemnify, defend, and hold harmless Services Recipient, as the
Indemnified Party, in accordance with the procedures described in Section 21.4,
from and against any and all Losses claimed against it by any third party
arising out of, or relating to, any of the following with respect to this
Agreement (each a “Claim”):

 

(i)            the unauthorized use or disclosure by Service Provider (or its
Personnel) of Services Recipient’s Confidential Information;

 

15

--------------------------------------------------------------------------------


 

(ii)           any bodily injury or damage to tangible property to the extent
such accident, injury or damage results from the gross negligence or willful
misconduct of Service Provider or its contractors, licensees, agents, employees,
subcontractors, or third party suppliers; and

 

(iii)          except as otherwise provided in the Purchase Agreement, the
employment, engagement, or termination of engagement of any Personnel by Service
Provider, or claim by or on behalf of any such Personnel occurring after the
Execution Date.

 

21.3  Limitations.  A Party’s indemnification obligations under this Agreement
shall not extend to any Claims to the extent resulting from, or relating to: 
(i) the combination, operation or use of materials provided by the Indemnifying
Party with materials or resources not provided by the Indemnifying Party unless
authorized by the Indemnifying Party in the applicable Statement of Work or
intended or anticipated in the applicable specifications; (ii) any Services,
Deliverables, or Work Product provided by the Indemnifying Party to any
Indemnified Party to the extent that such Services, Deliverables or Work Product
conform to specifications provided by any Indemnified Party; (iii) unauthorized
changes made by the Indemnified Party to the Indemnifying Party’s Software, Work
Product, or other materials provided to any Indemnified Party by the
Indemnifying Party pursuant to this Agreement; or (iv) any third party products,
except to the extent that such infringement or misappropriation arises from the
Indemnifying Party’s failure to obtain the necessary licenses or consents with
respect to a third party product or to abide by the limitations of the
applicable third party licenses for a third party product.

 

21.3.1     Third Party Indemnities.  Each Party shall use commercially
reasonable efforts to extend the benefit to the other Party of any and all
indemnities that are provided to such Party through any Software or other
Intellectual Property Rights licensed by such Party from any third party.

 

21.3.2     Remedies for Infringement.  Except in connection with any
Intellectual Property Rights (or embodiments thereof) acquired by Boise Paper or
any of its Affiliates from Boise Cascade under the Purchase Agreement (whether
directly, by contribution under the Contribution Agreement provided for under
the Purchase Agreement or by acquisition of any equity interest under the
Purchase Agreement or the Contribution Agreement), if a Service, Deliverable,
Software, hardware, Work Product or other document or material provided by
Service Provider to Services Recipient infringes or otherwise conflicts with the
Intellectual Property Rights of a third party, Services Recipient shall have the
right to require the providing Party to:  (i) replace or modify such infringing
items to make their use non-infringing while providing substantially the same
functionality; or (ii) procure the right for Services Recipient to continue to
use or receive such infringing items.  If Service Provider is unable to do the
foregoing within a reasonable period of becoming aware of such infringement,
Services Recipient may terminate the applicable Services upon 30 days written
notice.

 

21.4        General Provisions and Procedures.  The indemnification provisions
set forth in this Agreement are subject to the following general provisions and
procedures:

 

21.4.1     Notice.  The Party entitled to indemnification under this Agreement
shall provide the other Party with an Indemnification Notice regarding the
applicable Claim promptly but in any event within ten (10) business days after
the Party requesting indemnification receives a summons, or within twenty (20)
business days after the Party requesting indemnification receives any other
written communication; provided that the failure of the requesting Party to
undertake such actions shall not relieve Service Provider of any obligation it
may have to indemnify, except and only to the extent that the requesting Party’s
ability to fulfill such obligation has been actually and materially prejudiced
thereby.

 

16

--------------------------------------------------------------------------------


 

21.4.2     Participation.  The Party requesting indemnification may participate
and take the lead in the defense of a Claim with its own counsel paid for by
such Party; provided, however, that if both Parties are named parties in any
action relating to such Claim and counsel cannot represent both Parties due to
any present or potential conflict in representing the interests of both Parties,
the Party to be indemnified shall retain other counsel at the expense of Service
Provider.

 

21.4.3     Cooperation and Control.  The Parties shall cooperate fully (at
Service Provider’s expense) with counsel selected by Service Provider in the
defense of such Claim. Service Provider shall have the right in its discretion
to control the defense and settlement of such Claim and the Indemnified Party
shall not settle or compromise such Claim without the prior written consent of
Service Provider.

 

21.4.4     Limitations.  Without limiting the foregoing, Service Provider may
not, without the Indemnified Party’s prior written consent, settle, compromise
or consent to the entry of any judgment in any such commenced or threatened
claim or action, unless such settlement, compromise or consent: (i) includes an
unconditional release of the applicable Indemnified Parties from all liability
arising out of such commenced or threatened claim or action; and (ii) is solely
monetary in nature and does not include remedial measures, a statement as to, or
an admission of fault, culpability or failure to act by or on behalf of any 
Indemnified Party, or otherwise adversely affect any Indemnified Party.

 

21.4.5     Third Party Losses.  Service Provider and Services Recipient shall
each use reasonable efforts to mitigate liability, damages, and other losses
suffered in connection with this Agreement.

 

21.5        Subrogation An Indemnifying Party will be subrogated to the rights
and defenses of the Indemnified Party to the extent of, and with respect to, the
Indemnifying Party’s obligation to indemnify the Indemnified Party under this
Article 21.

 


21.6        NO LIMITATION OF OTHER REMEDIES


 


THE PROVISIONS OF THIS ARTICLE 21 ARE NOT INTENDED TO LIMIT A PARTY’S RIGHTS TO
SEEK RECOVERY OF DAMAGES OR PURSUE OTHER REMEDIES AGAINST THE OTHER PARTY FOR
BREACH OF ITS OBLIGATIONS HEREUNDER.  ANY SUCH CLAIM SHALL BE DETERMINED ON THE
BASIS OF THE BALANCE OF THIS AGREEMENT AND APPLICABLE LAW.


 

22.          Limitations of Liability

 

22.1.       Limitation on Direct Damages.  The liability of each Party, its
Affiliates, and its and their respective shareholders, directors, officers,
employees, agents, members, contractors and licensors, for actual damages
(whether a claim therefor is based on warranty, contract, tort (including
negligence or strict liability), statute, or otherwise) connected with or
arising or resulting from any performance or nonperformance of Services
hereunder shall be limited in the aggregate for all such claims to the Cap.  The
term “Cap” shall mean a sum equal to 125% of the total amount paid hereunder by
a Services Recipient to the Service Provider pursuant to this Agreement during
the 12 months preceding the application of the Cap, or if 12 months has not yet
expired, the amount expected to be paid during the first 12 months of this
Agreement.  The Cap shall be applied on an aggregate basis to all claims
asserted during any 12 month period.  Each Party agrees that the damage
limitations in this Section 22 shall not be deemed or alleged to have caused
this Agreement to fail its essential purpose or constitute a fundamental breach.

 

17

--------------------------------------------------------------------------------


 

22.2.       Exclusion of Consequential Damages and Certain Other Damages. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT THAT MAY BE TO THE CONTRARY
(EXCEPT FOR SECTION 22.3), OR AS OTHERWISE REQUIRED BY LAW, NEITHER PARTY, NOR
ITS AFFILIATES OR ITS OR THEIR RESPECTIVE EQUITY HOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, MEMBERS, CONTRACTORS, OR LICENSORS, SHALL BE LIABLE TO THE
OTHER PARTY, ITS AFFILIATES, OR ITS OR THEIR EQUITY HOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, CONTRACTORS, OR LICENSORS, FOR CLAIMS FOR
INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY, CONSEQUENTIAL, OR SPECIAL DAMAGES,
INCLUDING DAMAGES FOR LOSS OF PROFITS, LOSS OF USE OR REVENUE, LOSS OF SAVINGS,
OR LOSSES BY REASON OF COST OF CAPITAL, CONNECTED WITH, OR ARISING OR RESULTING
FROM, ANY PERFORMANCE OR LACK OF PERFORMANCE UNDER THIS AGREEMENT, EVEN IF SUCH
DAMAGES WERE FORESEEABLE OR A PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, AND REGARDLESS OF WHETHER A CLAIM IS BASED ON CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY), VIOLATION OF ANY APPLICABLE
DECEPTIVE TRADE PRACTICES ACT, OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE.

 

22.3.       Exclusions.  The limitation of liability set forth in Article 22 and
the exclusion of certain damages set forth in Section 22.2 are not applicable
to:  (i) amounts expended by Services Recipient to find a replacement from a
third party for the applicable Services or Deliverables in the event of a
failure by Service Provider to provide the same, where such amounts are
recoverable in accordance with the terms of this Agreement; (ii) the failure of
Services Recipient to make payments due under this Agreement (including late
fees but subject to the exclusion of certain damages set forth in Section 22.2);
(iii) damages resulting from Service Provider’s refusal to provide Termination
Assistance Services; (iv) any liability (including any related indemnifications
obligations) caused by or arising from (a) criminal or tortious willful
misconduct or criminal or tortious fraud of a Party or such Party’s Personnel
(but without limiting either Party’s right to recover damages that may not be
excluded by contract as a matter of law), (b) any bodily injury or damage to
tangible property to the extent such injury or damage results from the
negligence or willful misconduct of a Party or its contractors, licensees,
agents, employees, subcontractors, or third party suppliers, unless due to the
negligence or willful misconduct of the other Party, its contractors, licensees,
agents, employees, subcontractors, or third party suppliers, (c) either Party’s
unauthorized use or disclosure of the other Party’s Confidential Information
(but which liability shall be capped in the aggregate, with all other claims
subject to a cap under this Article 22, to an amount equal to one and one-half
(1.5) times the Cap), or (d) breach of either Party’s Intellectual Property
Rights; or (v) indemnification obligations set forth in Article 22.

 

22.4.       Affiliate Damages  Service Provider hereby acknowledges and agrees
that direct damages sustained hereunder by any Affiliate of Services Recipient
shall not be deemed consequential damages vis-à-vis Services Recipient strictly
because the Services Recipient’s Affiliate’s damages are claimed through
Services Recipient.

 


22.5.       FORCE MAJEURE.  NEITHER PARTY SHALL BE LIABLE FOR ANY FAILURE OR
DELAY IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT TO THE EXTENT
SUCH FAILURE OR DELAY IS CAUSED BY A FORCE MAJEURE EVENT.  UPON THE OCCURRENCE
OF A FORCE MAJEURE EVENT, THE NON-PERFORMING PARTY SHALL BE EXCUSED FROM ANY
FURTHER PERFORMANCE OR OBSERVANCE OF THE AFFECTED OBLIGATION(S) FOR AS LONG AS
SUCH CIRCUMSTANCES PREVAIL, AND SUCH PARTY CONTINUES TO ATTEMPT TO RECOMMENCE
PERFORMANCE OR OBSERVANCE TO THE GREATEST EXTENT POSSIBLE WITHOUT DELAY. SERVICE
PROVIDER SHALL ALLOCATE ITS REMAINING RESOURCES TO SERVICES RECIPIENT AND TO ITS
OWN INTERNAL BUSINESS UNITS AND OPERATIONS IN AN EQUITABLE MANNER CONSISTENT
WITH THE PARTIES’ ALLOCATION OF COSTS AND THE NEEDS OF THE PARTIES AT THE GIVEN
TIME.


 


18

--------------------------------------------------------------------------------



 

23.          Dispute Resolution

 


23.1.       DISPUTE RESOLUTION PROCESS.  ANY DISPUTE BETWEEN THE PARTIES
RELATING TO THIS AGREEMENT SHALL BE RESOLVED AS PROVIDED IN THIS ARTICLE 23.


 


23.2.       RESPONSIBLE MANAGERS.  ALL DISPUTES UNDER A STATEMENT OF WORK SHALL
FIRST BE REFERRED TO THE RESPONSIBLE MANAGERS PRIOR TO ESCALATION TO THE
RELATIONSHIP MANAGERS.  DISPUTES THAT ARE NOT RESOLVED BY THE RESPONSIBLE
MANAGERS AFTER GOOD FAITH ATTEMPTS TO RESOLVE SUCH DISPUTES SHALL BE REFERRED TO
THE RELATIONSHIP MANAGERS.


 


23.3.       RELATIONSHIP MANAGERS.  IN THE EVENT THAT A DISPUTE IS NOT RESOLVED
BY THE RELATIONSHIP MANAGERS, THE DISPUTE SHALL BE ESCALATED TO THE RESPECTIVE
CHIEF EXECUTIVE OFFICERS OF THE PARTIES.


 


23.4.       DISPUTE RESOLUTION AND ARBITRATION.  IN THE EVENT THAT A DISPUTE
ARISES BETWEEN THE PARTIES (OR ANY OF THEIR RESPECTIVE AFFILIATES) CONCERNING OR
ARISING OUT OF THE PERFORMANCE OR INTERPRETATION OF THIS AGREEMENT THAT IS NOT
RESOLVED BY THE FOREGOING ESCALATION PROCESS, EITHER PARTY MAY INVOKE THE
DISPUTE RESOLUTION PROCESS SET FORTH IN APPENDIX 23.4 BY GIVING WRITTEN NOTICE
TO THE OTHER PARTY SPECIFYING THE ISSUE IN DISPUTE AND INVOKING THE DISPUTE
RESOLUTION PROCESS.  THE FINAL ORDER OF THE ARBITRATOR ISSUED IN ANY DISPUTE
RESOLUTION PROCESS MAY BE ENFORCED AGAINST THE PARTIES IN ANY COURT OF COMPETENT
JURISDICTION.


 

23.5.       Choice of Law.  THE INTERNAL LAWS OF THE STATE OF IDAHO EXCLUDING
ITS CONFLICTS OF LAW PRINCIPLES SHALL GOVERN THIS AGREEMENT.


 


23.6.       CONTINUED PERFORMANCE.  EACH PARTY SHALL CONTINUE TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT DURING ANY DISPUTE RESOLUTION PROCESS UNLESS
AND UNTIL SUCH OBLIGATIONS ARE TERMINATED BY THE EXPIRATION OR TERMINATION OF
THE APPLICABLE STATEMENT OF WORK OR THIS AGREEMENT, PROVIDED SERVICES RECIPIENT
IS IN COMPLIANCE WITH SECTION 11.3.  THE COVENANT OF SERVICE PROVIDER TO PROVIDE
THE SERVICES IS INDEPENDENT OF SERVICES RECIPIENT’S COVENANTS UNDER THIS
AGREEMENT, AND SERVICE PROVIDER AGREES THAT IT SHALL NOT DISCONTINUE OR THREATEN
TO DISCONTINUE PROVISION OF THE SERVICES AS A MEANS TO FORCE RESOLUTION OF ANY
DISPUTE WITH RESPECT TO THIS AGREEMENT.


 


23.7.       RESOLUTION OF DISPUTES RELATING TO CHARGES.  FOR GREATER CERTAINTY
IT IS EXPRESSLY ACKNOWLEDGED AND AGREED BY THE PARTIES THAT DISPUTES CONCERNING
CHARGES SHALL BE RESOLVED IN ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 23. 
IF ANY SUCH DISPUTE IS REFERRED TO ARBITRATION, THE ARBITRATOR IN SUCH
PROCEEDING SHALL, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN APPENDIX 23.4, BE
A REPRESENTATIVE OF A FIRM OF CERTIFIED PUBLIC ACCOUNTS OF NATIONAL REPUTATION
AGREED UPON BY THE PARTIES AND IF THE PARTIES ARE UNABLE TO AGREE UPON SUCH
ARBITRATOR, AGREED UPON BY THE FINANCIAL AUDITORS OF THE PARTIES.


 

24.          Material Breach; Right of Cover  In the event that Service Provider
materially breaches any of its obligations under this Agreement, Services
Recipient shall have the right to obtain substitute goods or Services from one
or more third parties, or to obtain substitute goods or Services through
internal Services Recipient resources, and Service Provider shall reimburse
Services Recipient for all reasonable costs and expenses beyond what Services
Recipient would have paid Service Provider to provide the applicable goods and
Services; provided that, in order to obtain such reimbursement, Services
Recipient shall have notified Service Provider of any such breaches and Service
Provider shall not have cured such breach within thirty (30) days or as
otherwise set forth in the applicable Statement of Work.

 

19

--------------------------------------------------------------------------------


 

25.          Termination

 


25.1.       SERVICES RECIPIENT’S TERMINATION FOR CAUSE


 

25.1.1.    Statement of Work.  If Service Provider materially breaches any
Statement of Work, and (i) such breach is incapable of cure, or (ii) with
respect to such breaches capable of cure, Service Provider does not cure such
breach within thirty (30) days after written notice of material breach, Services
Recipient may terminate such Statement of Work under which it receives Services
upon written notice to Service Provider.

 

25.1.2.    Agreement.  If Service Provider materially breaches this Agreement
and (i) such breach is incapable of cure, or (ii) with respect to such breaches
capable of cure, Service Provider does not cure such breach within thirty (30)
days after written notice of material breach, Services Recipient may terminate
this Agreement upon written notice to the Service Provider.  Termination of this
Agreement under this Section 25.1.2 shall result in the termination of all
Statements of Work then in effect under which Services Recipient receives
Services.

 

25.1.3.    Partial Termination.  If the Services are terminated in part, Service
Provider shall continue to provide the remaining Services pursuant to the terms
of this Agreement.

 


25.2.       SERVICE PROVIDER’S TERMINATION RIGHTS.


 

25.2.1.    Termination for Default on Undisputed Charges.  If Services Recipient
has not paid undisputed invoiced amounts due on three (3) consecutive monthly
invoices, or has been past due on undisputed invoiced amounts for a total of one
hundred (100) days in any rolling twelve (12) month period, then Service
Provider may notify Services recipient of its intent to terminate this Agreement
and any Statement of Work pursuant to this provision.  If the Services Recipient
is disputing in good faith a portion of the charges on any invoice and has paid
the undisputed amount, such remaining unpaid balance shall not be treated as
delinquent for purposes of the foregoing sentence. Following such notice,
Services Recipient shall have the opportunity to cure its default by paying all
undisputed amounts due when fifteen (15) days of such notice, and by pre-paying
the estimated amount of the following month’s Charges for six (6) consecutive
months.  Service Provider may terminate this Agreement and any Statement of Work
for cause upon notice if, and only if, Services Recipient fails to cure such
default.

 

25.2.2.    No Other Termination.  Except as expressly set forth in this
Section 25.2, Services Recipient’s failure to perform any of its obligations
under this Agreement with respect to the Services that it receives (but not with
respect to the Services that it provides) shall not be grounds for termination
of this Agreement or any Statement of Work thereunder by Service Provider.

 


25.3.       TERMINATION FOR CONVENIENCE.


 

25.3.1.    Termination Rights.  Services Recipient may terminate this Agreement
or any Statement of Work, in whole or in part, with respect to the Services that
it receives (but not with respect to the Services it provides), for convenience
and without cause, upon thirty (30) days’ written notice to Service Provider.

 

25.3.2.    Absorption Fee.  In the event that Boise Cascade terminates this
Agreement and all Statements of Work with respect to the Services that it
receives pursuant to this Section 25.3 during the Initial Term, Boise Cascade
shall be required to pay to Boise Paper the Absorption Fee.  In the event that
Boise Cascade terminates any Statement of Work pursuant to this Section 25.3
during the Initial Term, Boise Cascade shall pay the percentage (as set forth in
such Statement of Work) of the applicable Absorption Fee, and any further
Absorption Fee amounts owed by Boise Cascade upon subsequent termination of this
Agreement as a whole shall be reduced by such partial Absorption Fee amounts
already paid; provided that if such full termination occurs after a reduction in
the Absorption Fee occurring due to the passage of time, as set out in the
definition of such term, the offset provided by this

 

20

--------------------------------------------------------------------------------


 

sentence shall be proportionately adjusted to reflect such overall reduction in
the size of the Absorption Fee.  Boise Cascade shall not be required to pay an
Absorption Fee in the event that it terminates this Agreement or any Statement
of Work for cause pursuant to Section 25.1.1 or Section 25.1.2 or in the event
that it terminates this Agreement or any Statement of Work pursuant to this
Section 25.3 after the Initial Term.  Boise Paper may terminate any of the
Services that it receives (but not any of the Services that it provides) under
this Agreement, including any Statement of Work, for convenience during the
Initial Term or thereafter without penalty or payment of an Absorption Fee.

 

25.3.3.    Severance Costs.  In the event that Services Recipient terminates
this Agreement or any Statement of Work, or any part of the foregoing, for
convenience pursuant to this Section 25.3, Services Recipient shall pay to
Service Provider the severance costs incurred by Service Provider for
terminating any employees of Service Provider who were employed for the purpose
of fulfilling Service Provider’s obligation to provide Services under this
Agreement as a result of such termination of this Agreement, any Statement of
Work, or any part of the foregoing by Services Recipient.  Such payment of
severance costs shall not be required in the event that Service Provider elects
to reduce its staff due to a reduction, but not termination of, Services
Recipient’s requirements for the level of any particular Service required by
Services Recipient.

 

25.4.       Termination for Force Majeure Event  Notwithstanding Section 22.5,
Services Recipient may terminate any affected Statement of Work if Service
Provider is unable to perform the Services with respect to such Statement of
Work in any material respect (i) for more than ten (10) consecutive days, or
(ii) for more than thirty (30) days in any calendar quarter, as a result of a
Force Majeure Event.  In the event Services Recipient so elects to terminate the
affected Services as allowed under this Section 25.4 (which such election will
be made within thirty (30) days of the occurrence of the event described in
(i) or (ii) above), then upon at least thirty (30) days’ prior written notice,
such affected Services shall be terminated, and Services Recipient shall not be
required to pay any termination charges (including the Absorption Fee or
severance costs) in connection with a termination under this Section 25.4.

 


25.5.       OBLIGATIONS UPON TERMINATION OR EXPIRATION.  UPON THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT OR ANY STATEMENT OF WORK, IN WHOLE OR IN PART, IN
ADDITION TO ANY OTHER OBLIGATIONS SET FORTH IN THIS AGREEMENT OR ANY STATEMENT
OF WORK:


 

(i)            The Parties shall pay each other for all Services performed prior
to the effective date of such expiration or termination, in accordance with
Articles 10 and 11 (including any true up provisions contained therein), and, if
applicable, pay each other all undisputed amounts due as set forth in the
termination provisions of any applicable Statement of Work;

 

(ii)           Upon request of Services Recipient, Service Provider shall
return, or at Services Recipient’s option destroy, all copies of Services
Recipient’s Confidential Information that are in Service Provider’s possession
or control, in whatever medium maintained;

 

(iii)          Services Recipient may require the assignment, at Services
Recipient’s expense (or at Service Provider’s expense if Services Recipient has
terminated for cause pursuant to Sections 25.1 or 25.2 hereof) of any licenses
or agreements used by Service Provider exclusively for the purpose of providing
the Services to Services Recipient, to the extent that Service Provider is able
to obtain the third-party consents, if any, required for such assignment without
payment of any fee or charge, except for fees or charges which are borne by
Services Recipient;

 

(iv)          Services Recipient may require the split, at Services Recipient’s
expense (or at Service Provider’s expense if Services Recipient has terminated
for cause pursuant to Sections 25.1 or 25.2

 

21

--------------------------------------------------------------------------------


 

hereof) of licenses or agreements used, in part, to provide the Services to
Services Recipient, to the extent that Service Provider is able to obtain the
third-party consents, if any, required for such assignment;

 

(v)           Services Recipient shall have the right to purchase Service
Provider’s tangible assets that are used exclusively to provide the Services to
Services Recipient, at Service Provider’s then-current net book value for such
assets;

 

(vi)          Service Provider shall assign Intellectual Property Rights in Work
Product or Deliverables that have been developed for Services Recipient as part
of the Services, but that have not yet been delivered to Services Recipient; and

 

(vii)         Service Provider shall deliver to Services Recipient copies of
Documentation, notes, drawings, Software (including source code), and other
material used to provide the Services and which Service Provider has the right
to copy and deliver to others.

 


25.6.       TERMINATION PROVISIONS/EXPIRATION ASSISTANCE.  THE PARTIES MAY SET
FORTH ADDITIONAL TERMINATION PROVISIONS IN EACH APPLICABLE STATEMENT OF WORK AS
APPROPRIATE (E.G., OBLIGATIONS OF THE PARTIES WITH RESPECT TO DIFFERENT
TERMINATION EVENTS, DATA REQUIREMENTS, SCOPE AND DURATION OF POST-TERMINATION
LICENSES, APPLICABLE NOTICE PERIODS, PAYMENTS AND REFUNDS).  SERVICE PROVIDER
SHALL HAVE AN ABSOLUTE AND UNCONDITIONAL OBLIGATION TO PROVIDE SERVICES
RECIPIENT, OR SERVICES RECIPIENT’S DESIGNEES AT SERVICES RECIPIENT’S REQUEST
(INCLUDING ONE OR MORE THIRD PARTIES), TERMINATION ASSISTANCE SERVICES AND SUCH
OTHER COOPERATION AS REASONABLY REQUESTED BY SERVICES RECIPIENT IN CONNECTION
WITH SUCH EXPIRATION OR TERMINATION, FOR A MINIMUM PERIOD AS SET FORTH IN THE
APPLICABLE STATEMENT OF WORK (UNLESS SERVICES RECIPIENT DETERMINES IN ITS SOLE
DISCRETION THAT LESS TIME IS NECESSARY) AND AT SUCH RATES THAT ARE AGREED UPON
BY THE PARTIES (NOT TO EXCEED SERVICE PROVIDER’S FULLY ALLOCATED DIRECT COSTS
FOR SUCH SERVICES) AND SUCH TERMINATION ASSISTANCE SERVICES SHALL EXTEND BEYOND
THE EXPIRATION OR TERMINATION OF THIS AGREEMENT OR THE RELEVANT STATEMENT OF
WORK FOR THE TERM OF TERMINATION ASSISTANCE SERVICES PROVIDED FOR IN THE
RELEVANT STATEMENT OF WORK.  HOWEVER, IN THE EVENT SERVICE PROVIDER TERMINATES
THIS AGREEMENT IN ACCORDANCE WITH SECTION 25.2 OF THIS AGREEMENT, SERVICES
RECIPIENT SHALL PAY SERVICE PROVIDER IN ADVANCE FOR ALL SUCH TERMINATION
ASSISTANCE SERVICES.  THE TERMINATION ASSISTANCE SERVICES MAY BE DETAILED IN
EACH APPLICABLE STATEMENT OF WORK AND SHALL INCLUDE, AT A MINIMUM, ANY KNOWLEDGE
TRANSFER, TRAINING OF SERVICES RECIPIENT’S OR ITS DESIGNEE’S PERSONNEL, TRANSFER
OF DATA AND OTHER MATERIALS RELATED TO THE SERVICES AND ANY OTHER INFORMATION
AND ASSISTANCE REASONABLY NECESSARY OR DESIRABLE OR REASONABLY REQUESTED BY
SERVICES RECIPIENT TO ENSURE AN ORDERLY AND SMOOTH TRANSITION OF THE SERVICES TO
SERVICES RECIPIENT’S INTERNAL SERVICES ENVIRONMENT OR PROVIDER OR A SUCCESSOR
SERVICE PROVIDER AND CONTINUED PROVISION OF THE RELEVANT SERVICES DURING SUCH
TRANSITION.  IF THE STATEMENT OF WORK IS SILENT WITH RESPECT TO TERMINATION
ASSISTANCE SERVICES, IT SHALL BE DEEMED TO INCLUDE THE FOREGOING MINIMUM
SERVICES.


 

In the event that any Affiliate of a Services Recipient, or any portion of the
business or operations thereof, becomes a Former Affiliate, Service Provider
shall, at Services Recipient’s option, provide such Former Affiliate (i) the
Termination Assistance Services set forth in each applicable Statement of Work
with respect to the Services such Former Affiliate was receiving from Service
Provider prior to the Change in Control resulting in such Affiliate becoming a
Former Affiliate, and (ii) continued Services until such Former Affiliate, in
the reasonable opinion of Services Recipient, is able to procure Services
similar to the Services from a third party or provide such Services itself, but
not in excess of the lesser of 12 months or the then remaining term of this
Agreement.

 

25.7        Equitable Remedies.  Service Provider acknowledges that, in the
event Service Provider breaches, or attempts or threatens to breach, its
obligation to provide Services Recipient assistance in accordance with
Section 25.6, then notwithstanding the Dispute resolution procedures set forth
in Article 23,

 

22

--------------------------------------------------------------------------------


 

Services Recipient shall be entitled to seek an injunction, order of specific
performance, or other equitable relief in any court of competent jurisdiction.

 

26.          General

 

26.1.       Entire Agreement  This Agreement, the Statements of Work, the
Purchase Agreement, and any other agreements, the forms of which are attached
hereto or to the Purchase Agreement as and when executed by the Parties
constitute the entire agreement between the Parties with respect to this subject
matter and shall not be modified or rescinded except by a writing signed by the
Parties.  The Appendices and all Statements of Work are incorporated herein by
this reference.  The provisions of this Agreement, the Purchase Agreement, and
any other agreements the forms of which are attached hereto or to the Purchase
Agreement and when executed by the Parties supersede all contemporaneous oral
agreements and all prior oral and written quotations, communications,
agreements, understandings of the Parties, and written or oral representations
of either Party with respect to the subject matter of this Agreement, including
any letter of intent or memorandum of understanding executed by the Parties with
respect to the Services and Schedule C to the Purchase Agreement. 
Notwithstanding the foregoing where any provision in this agreement refers to or
sets a standard by reference to any previous course of performance in effect
within Boise Cascade internally prior to the Execution Date, either Party may
introduce evidence of such course of performance in connection with the
resolution of any dispute arising hereunder.

 

26.2.       Assignment.  This Agreement shall be binding on the Parties and
their respective successors and permitted assigns.  Neither Party may assign or
transfer this Agreement or any Statement of Work (whether by merger, operation
of law, change of control or otherwise) without the prior written consent of the
other Party, such consent not to be unreasonably withheld or delayed. 
Notwithstanding the foregoing, either Party may assign or transfer (whether by
merger, operation of law, change of control or otherwise) this Agreement, or any
Statement of Work, in whole or in part:

 

(i) in the case of Boise Cascade, the sale or transfer of all or substantially
all of the business to which this Agreement, such Statement of Work or portion
thereof relates, and no Absorption Fee shall be payable in respect of any such
Transaction;

 

(ii)  in the case of Boise Cascade, upon the sale of either of its two major
operating divisions it may make a partial assignment of this Agreement to the
purchaser of such division which shall be implemented by the execution by such
purchaser and Boise Paper of a new agreement providing for the provision of
Services hereunder on substantially the same terms and conditions as they are
provided to Boise Cascade hereunder for the then remaining term of this
Agreement and, in such case this agreement shall remain in effect between Boise
Cascade and Boise Paper with respect to Boise Cascade’s remaining operations and
no Absorption Fee shall be payable in respect of such transaction;

 

(iii) in the case of Boise Paper, upon the sale or transfer of all or
substantially all of the Headquarters Operations, as defined in the Purchase
Agreement, and provided further that in the event of a transfer by Boise Paper
of the Headquarters Operation it shall transfer this Agreement to the purchaser
thereof and require such Purchaser to assume this Agreement and complete the
performance hereof; and

 

(iv) in the case of any Party, such Party may, without the consent of any other
Party hereto, assign in whole or in part its rights under this Agreement for
collateral security purposes to such assigning Party’s financing sources.

 

23

--------------------------------------------------------------------------------


 

Any assignment consented to by a party hereto shall be effective only upon the
written assumption by the assignee of all of the assigning party’s obligations
and duties hereunder.  Any attempted assignment in contravention of the above
provision shall be void and ineffective.

 

26.3.       Notices.  Any notice required or permitted to be given under this
Agreement shall be given in writing and shall be effective from the date sent by
registered or certified mail, by hand, facsimile or overnight courier to the
addresses set forth below.

 

To Boise Paper:

 

Boise Paper Holdings, L.L.C.

 

 

1111 West Jefferson Street, Suite 200

 

 

Boise, Idaho 83702-5388

 

 

Attn: Chief Financial Officer

 

 

Phone: (208) 384-7023

 

 

FAX:: (208) 384-7945

 

 

e-mail: legal@boiseinc.com

 

 

 

with a copy to:

 

Boise Paper Holdings, L.L.C.

 

 

1111 West Jefferson Street, Suite 200

 

 

Boise, Idaho 83702-5388

 

 

Attn: General Counsel

 

 

Phone: (208) 384-7732

 

 

FAX:: (208) 384-7945

 

 

e-mail: legal@boiseinc.com

 

 

 

To Boise Cascade:

 

Boise Cascade, L.L.C.

 

 

1111 West Jefferson Street, Suite 300

 

 

Boise, Idaho 83702-5388

 

 

Attn: Chief Financial Officer

 

 

Phone: (208) 384-4998

 

 

FAX:: (208) 384-6566

 

 

e-mail: legal@bc.com

 

 

 

with a copy to:

 

Boise Cascade, L.L.C.

 

 

1111 West Jefferson Street, Suite 300

 

 

Boise, Idaho 83702-5388

 

 

Attn: General Counsel

 

 

Phone: (208) 384-4918

 

 

FAX:: (208) 384-6566

 

 

e-mail: legal@bc.com

 

Either Party may change the address set forth in this Section 26.3 at any time
by giving prior written notice to the other Party as provided above.

 

26.4.       Relationship of the Parties  Service Provider shall perform the
Services as an independent contractor.  Nothing in this Agreement or in the
performance of the Services by Service Provider shall be construed to create:
(i) a partnership, joint venture or other joint business arrangement between the
Parties; (ii) any fiduciary duty owed by one Party to the other Party or any of
its Affiliates; (iii) a relationship of employer and employee between the
Parties; or (iv) any basis for any employee of a Party to claim that he or she
is an employee of the other Party.  The Parties are not joint employers, a
single employer, associated employers or related employers for any purpose under
this Agreement.

 

24

--------------------------------------------------------------------------------


 

Neither Party shall have the authority to commit the other Party contractually
or otherwise to any obligations to third parties.

 

26.5.       Severability  If any provision of this Agreement is determined to be
invalid or unenforceable, the remaining provisions of this Agreement shall not
be affected thereby and shall be binding upon the Parties and shall be
enforceable and such provision shall be reformed to the extent necessary to
render such provision valid and enforceable and to reflect the intent of the
Parties to the maximum extent possible under applicable Law.

 

26.6.       Waiver of Default  The failure by either Party to insist upon strict
performance of any of the provisions contained in this Agreement shall not
constitute a waiver of its rights, at law or in equity, or a waiver of any other
provisions or subsequent default by the other Party in the performance or
compliance with any of the terms and conditions set forth in this Agreement.

 

26.7.       Remedies Cumulative  Unless expressly stated otherwise in this
Agreement, all remedies provided for in this Agreement will be cumulative and in
addition to, and not in lieu of, any other remedies available to either Party at
law, in equity or otherwise.

 

26.8.       Survival of License in Bankruptcy  All licenses granted to Services
Recipient under or pursuant to this Agreement are, and shall otherwise be deemed
to be, for purposes of Paragraph 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Paragraph 101(35A) of the
U.S. Bankruptcy Code.  The Parties agree that the other Party, as a licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code, or similar laws of other
jurisdictions.

 

26.9.       Survival of Obligations  The obligations of the Parties under this
Agreement that the Parties have expressly agreed shall survive expiration or
termination of this Agreement or that, by their nature, would continue beyond
the expiration or termination of this Agreement, shall survive the expiration or
termination of this Agreement for any reason.  Without limiting the generality
of the foregoing, the Parties intend that the following Articles and Sections
survive expiration or termination of this Agreement: Section 13.3; Article 14,
Article 15; Section 18.1.2, Section 18.1.3, Section 18.2.1, Section 18.2.4,
Section 18.3, and Section 18.4; Article 21 and Article 22; Section 23.5, and
Article 25 and this Article 26  Upon the expiration or termination of this
Agreement, any monies, penalties or other charges due and owing either Party
shall be paid by the other Party within thirty (30) days of the effective date
of such expiration or termination.

 

26.10.     Third Party Beneficiaries  Except as set forth in this Section 26.10,
and except with respect to the Indemnified Parties to the extent provided in
Article 21 and Article 22, this Agreement shall not be deemed to create any
obligations of a Party to any such third party or create any rights in third
parties, including employees, suppliers, or customers of a Party.  No provision
of this Agreement shall create any third party beneficiary rights in any
employee or former employee (including any beneficiary or dependent thereof) of
a Party in respect of rights to continued employment of benefits of any kind. 
The Parties hereby specifically acknowledge and agree that it is their
intention, (i) that all of the terms and conditions of this Agreement or any
applicable Statement of Work be made available to Affiliates of Services
Recipient, and (ii) that Affiliates of Services Recipient be entitled to enforce
this Agreement as incorporated in any applicable Statement of Work executed by
such Affiliates.  Services Recipient shall be responsible for the obligations of
any Affiliate of Services Recipient receiving Services under this Agreement. 
Service Provider shall be responsible for the obligations of any Affiliate of
Service Provider providing Services under this Agreement.

 

25

--------------------------------------------------------------------------------


 

26.11.     Further Assurances  Each of the Parties agrees that from time to
time, at the request of the other Party and without further consideration, it
shall execute and deliver such other documents and take such other actions as
the other Party may reasonably request to consummate more effectively the
transactions contemplated by this Agreement.

 

26.12.     Counterparts  This Agreement may be executed in several counterparts
(including by facsimile, “.pdf” or other electronic transmission), all of which
taken together shall constitute one single agreement between the Parties.

 

26.13.     Execution of Agreement   The Parties acknowledge and agree that this
Agreement has been accepted, made and entered into by the Parties in the State
of Idaho and shall be construed in accordance with the laws of the State of
Idaho applicable to contracts executed, delivered and performed in the State of
Idaho.  Whenever used in this Agreement, “including” means “including, without
limitation.”

 

26.14.     Certifications  Services Recipient may require that Service Provider
provide to it and to any relevant third party such certifications and other
evidence as third parties may require that any particular Service was provided
in accordance with standards applicable under relevant requirements of GAAP, the
Financial Accounting Standards Board, the Securities and Exchange Commission, or
other governmental or non-governmental regulatory body.

 

26.15.     Savings Clause  If Service Provider’s failure to perform an
obligation under this Agreement is due to Services Recipient’s wrongful action
or failure to fulfill any obligation under this Agreement when required, Service
Provider will be excused from responsibility only to the extent that such
failure prevented Service Provider’s timely performance of its obligation;
provided that, Service Provider shall:  (i) notify Services Recipient of such
failure and Service Provider’s inability to perform its obligation as a result
of such wrongful action or failure promptly after becoming aware thereof; and
(ii) use commercially reasonable efforts to perform notwithstanding Services
Recipient’s wrongful action or its failure to perform.

 

*  *  *  *  *

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto, by its duly authorized
representative, has caused this Agreement to be executed as of the Execution
Date.

 

Boise Cascade, L.L.C.

 

Boise Paper Holdings, L.L.C.

 

 

 

By:

/s/ David G. Gadda

 

By:

/s/ Karen E. Gowland

 

 

 

 

Printed Name:

David G. Gadda

 

Printed Name:

Karen E. Gowland

 

 

 

 

Title:

Vice President

 

Title:

Vice President

 

 

27

--------------------------------------------------------------------------------


 

Appendix 1

 

Defined Terms

 

The term “Absorption Fee” shall mean a fee payable by Boise Cascade to Boise
Paper in accordance with Section 25.3 of the Agreement in the amount as follows:
(i) five million dollars ($5,000,000) if termination is effective during the
first Contract Year of the Initial Term, (ii) three million dollars ($3,000,000)
if termination is effective during the second Contract Year of the Initial Term,
and (iii) one million dollars ($1,000,000) if termination is effective during
the third Contract Year of the Initial Term.

 

The term “Affiliate” shall mean, with respect to an entity, any entity that
Controls, is Controlled by, or is under common Control with, that entity. For
greater certainty from and after the Execution Date Boise Paper shall not be
Affiliate of Boise Cascade.

 

The term “Agreement” shall mean this Outsourcing Services Agreement, together
with all Appendices, Statements of Work and any other attachments to this
Agreement, and any modification or amendment to this Agreement or any Statement
of Work made in accordance with the terms of this Agreement.

 

The term “Attachment” shall mean the Appendices, Statements of Work and all
attachments thereto.

 

The term “Business Continuity Plan” shall mean Service Provider’s business
continuity and disaster recovery plan for its information technology operations
as described in Section 9.

 

The term “Cap” shall have the meaning given it in Section 22.1.

 

The term “Change in Control” shall mean (i) the acquisition by any person or
related group of persons of direct or indirect ownership of more than fifty
percent (50%) of the voting securities of an Affiliate of any Party, in a single
transaction or series of related transactions, (ii) the sale or divestiture of
all or substantially all of the assets of an Affiliate of any Party to any
entity, or (iii) the merger of an Affiliate of any Party with or into another
entity to form a new entity.

 

The term “Charges” shall mean the amounts payable by Services Recipient for the
provision of the Services as provided in Article 10 hereof and set out in
applicable Statements of Work.

 

The term “Claim” shall have the meaning given it in sections 2.1.1 and 2.1.2
hereof.

 

The term “Confidential Information” shall mean:  (i) any trade secrets or other
proprietary, confidential or non-public information of a Party, their
shareholders, directors, officers, employees, agents, clients, policyholders,
claimants, prospects, applicants or customers or third parties to whom it owes a
duty of confidentiality (including the terms of any transaction relating to or
involving such shareholders, directors, officers, employees, agents, clients,
policyholders, claimants, prospects, applicants, customers or third parties)
that are marked as confidential or otherwise identified as confidential by the
disclosing Party or that the receiving Party knows or reasonably ought to know
to be proprietary or confidential; (ii) Personal Data; (iii) Proprietary
Software; (iv) all employment information, such as compensation (including
proposed compensation), benefits, disciplinary records, performance records and
other data; and(vi) any other information of a Party that the other Party knows
or reasonably ought to know to be proprietary or confidential.

 

1

--------------------------------------------------------------------------------


 

The term “Contract Year” shall mean (a) for this Agreement, each one-year period
commencing on the Execution Date and each anniversary thereof, and (b) for each
Statement of Work, each one-year period commencing on the Effective Date of such
Statement of Work and each anniversary thereof.

 

The term “Control” (including with correlative meanings, the terms
“Controlling,” “Controlled by” and “under common Control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by trust, management agreement, contract or
otherwise; provided, however, that beneficial ownership of fifty percent (50%)
or more of the voting stock of an entity shall be deemed to be Control.

 

The term “Copyright Act” shall mean the United States Copyright Act, 17 U.S.C.
§101 et seq, as amended from time to time.

 

The term “Data” shall mean, with respect to a Party, all information concerning
such party which has been created by such Party (or its Affiliates) in the
conduct of its business operations (whether directly or pursuant to the delivery
of Services hereunder) including without limitation information relating to the
shareholders, directors, officers, employees, agents, brokers, distributors,
suppliers, clients,  prospects, applicants or customers of such Party (or its
Affiliates) or relating to the businesses of such Party (or its Affiliates),
including third party information, operations, facilities, products, Services
and markets, all as to the extent provided to or obtained by the other Party
from such Party (or its Affiliates or their shareholders, directors, officers,
employees, agents, brokers, distributors, suppliers, clients, policyholders,
claimants, prospects, applicants or customers), such Party’s employees or agents
pursuant to this Agreement, or derived from any of the foregoing. “Data”
includes, without limitation, (i) any such information in a tangible form,
regardless of the form or method by which such information is created, stored,
maintained or communicated, (ii) all data maintained by Service Provider for
Services Recipient, and (iii) Personal Data. “Data” also includes information
which is, and is not, Confidential Information of a Party (or its Affiliates).
For avoidance of doubt, Data does not include internal information of Service
Provider generated in connection with the performance of Services and not
reasonably related to its obligations under this Agreement (e.g., Service
Provider’s personnel or cost data, internal reviews, or similar information or
data).

 

The term “Data Protection Laws” shall mean any data protection or privacy Laws.

 

The term “Deliverables” shall mean goods and services to be created by Service
Provider and delivered to Services Recipient as part of the Services and as
specified under an applicable Statement of Work or.

 

The term “Direct Fully Allocated Costs” shall have the meaning given it in
Section 10.1 hereof.

 

The term “Dispute Resolution Process” shall mean the escalation procedures for
resolving Disputes set forth in Article 23 and Appendix 23.4.

 

The term “Dispute” shall mean any dispute, controversy or claim arising out of,
or relating to, this Agreement, including any of the foregoing with respect to
the interpretation of any provision of this Agreement, the performance of any
Party of its obligations under this Agreement and situations or circumstances in
which the Parties are supposed to, but cannot, mutually agree.

 

The term “Documentation” shall mean, with respect to any information technology
Services, all program descriptions, desk procedures, materials, documentation,
specifications, training manuals,

 

2

--------------------------------------------------------------------------------


 

technical manuals, user manuals, flow diagrams, file descriptions and other
written information that describes the function and use of such Services, as
applicable.

 

The term “Effective Date” shall mean, with respect to a Statement of Work, the
date on which the Parties, or their Affiliates, execute such Statement of Work,
as set forth in such Statement of Work, or as agreed by the Parties. The
Effective Date of the initial Statements of Work shall be the Execution Date.

 

The term “Execution Date” shall have the meaning given it in the preamble to
this Agreement.

 

The term “Force Majeure Event” shall mean an event that both:  (i) is caused by
any of the following: acts of war, terrorism, civil riots or rebellions;
quarantines, embargoes and other governmental action; labor disputes;
extraordinary elements of nature or acts of God or other event or condition
outside the reasonable control of the Party subject to such failure or delay;
and (ii) could not have been prevented by the non-performing Party’s
commercially reasonable precautions, or could not reasonably be circumvented by
the non-performing Party through the use of substitute Services, alternate
sources, work-around plans or other means; provided that neither party shall be
obligated by this Agreement to settle any labor dispute except on terms which
may be satisfactory to it in its sole discretion.

 

The term “Former Affiliate” shall mean, with respect to any Affiliate of a Party
receiving Services, any such entity or any portion of the business or operations
thereof, that has undergone a Change in Control.

 

The term “Indemnification Notice” shall mean a notice to be provided by any
Indemnified Party under this Agreement advising the Indemnifying Party of the
applicable Claim and providing a description of the nature of the Claim.

 

The term “Indemnified Party” shall mean an entity entitled to indemnification
hereunder, including a Party and its Affiliates any Party, and its and their
respective shareholders, members, directors, managers, officers, and employees.

 

The term “Indemnifying Party” shall mean a Party required to indemnify an
Indemnified Party under this Agreement.

 

The term “Initial Term” shall mean the first three Contract Years of the Term.

 

The term “Intellectual Property Rights” shall mean any and all intangible rights
existing from time-to-time under the Law of any jurisdiction, including patent
law, copyright law, trade secret law, database rights law, unfair competition
law, trademark law, or other similar laws or principles.

 

The term “Invention” shall mean any invention, idea, concept, know-how, or
technique that either Party first conceives or reduces to practice in connection
with performance of the Services during this Agreement including any invention,
idea, concept, know-how, or technique for which a patent application is or could
be filed.

 

The term “Law” shall mean all statutes, regulations, directives, ordinances,
orders, rulings, agency or court interpretations, or other action of any
governmental authority in any jurisdiction in the world, whether currently in
force or enacted during the Term.

 

The term “Losses” shall mean all liabilities, awards, judgments, fines, payments
in settlement of Claims, and damages (including Taxes), and all related costs
and expenses, including reasonable legal

 

3

--------------------------------------------------------------------------------


 

fees and disbursements, and costs of investigation, litigation, settlement,
judgment, appeal, interest, fines and penalties, paid by a Party in connection
with a Claim.

 

The term “Noticed Dispute” shall mean a Dispute noticed by a Party to the other
Party in accordance with Section 23.4.

 

The term “Party” shall mean each of Boise Paper and Boise Cascade.

 

The term “Performance Requirements” shall mean the performance requirements,
service levels, and other obligations set forth in the Agreement and the
applicable Statement of Work that describe the timeframes and other expectations
and obligations for performance of the individual tasks comprising the Services.

 

The term “Personal Data” shall mean personally identifiable data about
individuals, including sensitive personal data, that are used, received or
accessed by Service Provider under this Agreement and that (i) relate to, or are
provided by, a Services Recipient shareholder, director, officer, employee,
agent, client, claimant, prospect, applicant or customer, or (ii) directly or
indirectly relate to Services Recipient’s past, present or future employees,
contractors, consultants, temporary workers, contingent workers, secondees,
clients, claimants, prospects, applicants, customer or dependents of the
foregoing or individuals designated by the foregoing as beneficiaries or in
other capacities (e.g., under a pension plan, life insurance, as an emergency
contact, and the like) or individuals who become or may become entitled to
benefits as a result of the operation of law or the rules of any benefit plan.

 

The term “Personnel” shall mean, with respect to a Party, all of such Party’s
and its contractors’ employees, contractors and agents.

 

The term “Prime Rate” means the rate of interest reported under that title from
time to time in the Wall Street Journal.

 

The term “Proprietary Software” shall mean, with respect to a Party, any
Software owned by such Party.

 

The term “Relationship Manager” shall mean, with respect to a Party, the officer
or employee of such Party designated as such from time to time pursuant to
section 13.1 hereof.

 

The term “Responsible Manager” shall mean for each Party in respect of each
Statement of Work the person so designated in such Statement of Work.

 

The term “Service Provider Indemnified Parties” shall mean Service Provider and
its Affiliates and its and their respective shareholders, members, directors,
managers, officers, and employees.

 

The term “Service Provider Software” shall mean the Software owned by Service
Provider or licensed by Service Provider from third parties (other than from
Services Recipient) and used for the benefit of Services Recipient under this
Agreement and shall include the Software listed in the applicable Statement of
Work.

 

The term “Service Provider Third Party Supplier Agreement” shall mean a third
party agreement relating to the Services and to which Service Provider is a
party.

 

The term “Service Provider” shall mean, with respect to a particular Statement
of Work, the Party, or its Affiliate, that is providing the applicable Services,
as set forth in such Statement of Work.

 

4

--------------------------------------------------------------------------------


 

The term “Services Recipient Indemnified Parties” shall mean Services Recipient
its Affiliates, and its and their respective shareholders, members, directors,
managers, officers, and employees.

 

The term “Services Recipient” shall mean, with respect to a particular Statement
of Work, the Party that is receiving the applicable Services, as set forth in
such Statement of Work.

 

The term “Services” shall mean the professional, business functions, data
processing, and other services to be provided hereunder.

 

The term “Software Documentation” shall mean, with respect to any particular
Software, its manuals and other documentation regarding the capabilities,
operation, installation and use of such Software, including as applicable and
available, user manuals, systems operations manuals, console operations manuals,
linking instructions, error logs and reports, and other manuals and reports.

 

The term “Software” shall mean any computer programs (including applications,
utilities and operating systems software) or databases and related object and
source codes, including all related Software Documentation and supporting
materials relating thereto and the tangible media upon which such programs,
databases, code and Software Documentation and supporting materials relating
thereto are recorded or printed, that (i) perform specific data processing tasks
or (ii) perform tasks basic to the functioning of any equipment, and any
modifications, enhancements, revisions, corrections, improvements, updates,
releases supplements, maintenance work-arounds and know-how related thereto,
whether in existence as of the Execution Date or created during the Term.

 

The term “Statement of Work” shall have the meaning given it in Section 2.1
hereof.

 

The term “Tax” or “Taxes” shall mean any federal, state or local income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, Services, transfer, registration,
value added, alternative or add-on minimum, estimated or other tax, assessment,
duty or governmental charge of any kind whatever imposed by any governmental or
taxing authority in any jurisdiction worldwide, whether disputed or not,
including any interest, penalty or addition thereto.

 

The term “Termination Assistance Services” shall mean the termination,
expiration, transition and wind-down assistance Services to be provided by
Service Provider to Services Recipient upon expiration or termination of the
Agreement, any Statement of Work, or part thereof.

 

The term “Work Product” shall mean all Deliverables, all work product created by
Service Provider for Services Recipient in connection with performance of the
Services, all derivative works created by Service Provider from Services
Recipient’s Proprietary Software, its Software Documentation, and Documentation
owned by, or licensed from a third party to, Services Recipient; provided,
however, that Work Product shall not include any derivative works of Software or
other materials owned by Service Provider.

 

5

--------------------------------------------------------------------------------


 

Appendix 23.4

 

Dispute Resolution Process

 

Any Noticed Dispute shall be resolved in accordance with the following
procedures:

 

1. Negotiation. Within five (5) days after the effective date of the notice (the
“Notice Date”), each Party shall designate, in writing to the other Party, the
name of one of its senior executive officers who shall be its “Designated
Representative” in the dispute resolution process. Designation by either party
of its Designated Representative shall constitute a representation by such party
that its Designated Representative has full power and authority to resolve the
Noticed Dispute. Within fifteen (15) days after the Notice Date, each party
shall have delivered to the Designated Representative of the other party a
written statement of its position. No later than the thirty-fifth (35th) day
after the Notice Date, the Designated Representatives shall meet, discuss, and
negotiate with respect to the Noticed Dispute for a period not to exceed ten
(10) days.

 

If the Parties are unable to settle the Noticed Dispute through negotiations
during the ten (10) day negotiation and discussion period provided for the last
sentence of the preceding paragraph by the forty-fifth (45th) day following the
Notice Date, the Parties shall mutually appoint a neutral third-party
arbitrator. If the Parties are unable to agree upon the neutral third-party
arbitrator by the fiftieth (50th) day following the Notice Date, either party
may obtain the appointment of a neutral third-party arbitrator by the Chief
Judge of the United States District Court for the District of Idaho.

 

2. Arbitration. Within ten (10) days after appointment of the neutral
arbitrator, each Party shall submit a written statement to the neutral
arbitrator and to the other Party advocating its position, and each party may,
within ten (10)  days after receipt of the other Party’s statement, submit to
the neutral arbitrator and the opposing Party one rebuttal statement. Opening
statements shall be no longer than thirty (30) pages of 8 1/2” by 11” paper, and
rebuttal statements shall be limited to fifteen (15) pages of 8 1/2” by 11”
paper unless otherwise mutually agreed. Within twenty (20) days after submission
of the rebuttal statement, on a date and at a place set by the neutral
arbitrator, the Designated Representatives shall meet with the neutral
arbitrator to negotiate and resolve the Noticed Dispute. Each Designated
Representative may make an oral presentation to the neutral arbitrator. The
Designated Representatives of both Parties shall be present for such
presentations and shall be available at the same location on the following day
for arbitrator-sponsored negotiations. If the Parties are unable to reach a
settlement of the Noticed Dispute, the neutral arbitrator shall, within twenty
(20) days thereafter, deliver in writing to each Party his or her recommended
settlement of the Noticed Dispute. Within ten (10) days after receipt of the
neutral arbitrator’s recommended settlement, the Parties’ Designated
Representatives shall meet at a time and place set by the neutral arbitrator and
make a final attempt to resolve the Noticed Dispute. If they are unable to do
so, the arbitrator shall make a final decision which shall be final and binding
upon the Parties.

 

3. Confidentiality.

 

3.1. Each Party shall treat all statements, written submissions, and other
disclosures made by the other in the course of efforts to resolve the Noticed
Dispute (collectively, “Settlement Information”) as Confidential Information and
shall make no disclosure of the Settlement Information to any third party (other
than its employees and officers involved in the Noticed Dispute and its counsel
and other consultants providing advice in respect of the Noticed Dispute), and
it shall require all persons to whom it is permitted to disclose such
information to make a similar nondisclosure commitment for the benefit of and
enforceable by the Party providing such information. Such nondisclosure
obligation shall

 

6

--------------------------------------------------------------------------------


 

remain in effect for a period of five (5) years from the date of disclosure.
Notwithstanding the foregoing neither Party shall be in breach of the foregoing
non-disclosure provisions if (i) the information disclosed by it is or has
become, without fault on its part, public information; or (ii) it is required to
disclose such information by law (including applicable securities laws) or by
the order of any court, administrative tribunal, or regulator issued to it;
provided that the disclosing Party shall give notice to the other Party as soon
as feasible of the pendency of any request or threat of such required disclosure
and cooperate with all efforts the other Party wishes to make to avoid or limit
such disclosure or obtain confidential treatment thereof by the persons seeking
and ordering such disclosure.

 

3.2. Prior to commencing the arbitration process, the Parties shall require the
neutral arbitrator to sign a confidentiality agreement in which he or she
commits, for the benefit of and on a basis which is enforceable by each Party
and its respective Affiliates, that he or she will hold the Settlement
Information confidential and not disclose it to any Party other than the
Parties, their respective Affiliates, counsel, and advisors and agents involved
in the Noticed Dispute, except under order of disclosure by a court of competent
jurisdiction or pursuant to a written authorization signed by the Party or
Parties providing the Settlement Information which is to be disclosed.

 

4. Fees and Expenses. The Parties shall each pay their own costs and fees
associated with the Dispute Resolution Process provided for in this Agreement.
The fees and expenses of the neutral arbitrator shall be divided equally by the
Parties.

 

7

--------------------------------------------------------------------------------